Exhibit 10.6

 

Table of Defined Terms

 

     Paragraph


--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

Acceptable Protection Coverage

   6.1.5.1    27

Acquisition Debt

   6.1.5.2    27

Affiliate

   1.1    4

Aggregate Indemnification Payments

   2    5

API

   Introduction    3

API Purchase

   Introduction    3

AWA

   Introduction    3

Base Debt Period

   6.1.5.3    27

Buyers

   Introduction    3

Change of Control

   6.1.5.4    28

Claim Notice

   5.2.1    19

Claims

   5.2.2    20

Closing Date High Yield Note

   6.1.5.3    28

Costs and Expenses

   1.2    4

Deed

   10.3    36

Designated Debt Arbiter

   6.1.5.5    28

Designated Fox River Arbiter

   6.1.5.6    28

Excess Cost Due Date

   4.1.1.1    8

Excess Costs

   5.2.5    22

Excess Coverage

   6.1.3    27

Excess Projected Amount

   6.1.5.7    29

Extended Debt Period

   6.1.5.8    29

Extended Debt Period Prerequisites

   6.1.5.9    30

Fox River Payments

   6.1.1    25

Indemnification Notice

   4.1.1.1    7

Initial Indemnification Payment

   4.1.1.2    8

Insolvency Event

   4.2.3    12

Later Period Coverage

   6.1.2    26

Loan Amount

   4.1.2    9

Loans

   4.1.2    9

Member of the Buyers’ Group

   1.3    4



--------------------------------------------------------------------------------

Table of Defined Terms

(continued)

 

New Appleton

   Introduction    3

Observing Buyers

   5.2.8    23

PDC

   Introduction    3

PDC Agreement

   Introduction    3

Purchase Agreement

   Introduction    3

Recoveries

   1.4    4

Refinancing

   6.1.5.10    31

Relief

   1.5    5

Scheduled Base Period Expiration Date

   6.1.5.3    28

Security Agreement

   6.2    32

Substitute High Yield Note

   6.1.5.3    28

Tax

   1.6    5

Tax Benefit Amount

   5.1.1.1    14

Tax Contest

   5.1.5.2    18

Tax Designee

   5.1.5.1    17

Tax Notice

   5.1.5.1    17

Tax Relief Notice

   5.1.4.1    16

Tax Relief Response Notice

   5.1.4.2    16

Taxation

   1.6    5

 

2



--------------------------------------------------------------------------------

FOX RIVER AWA ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS AGREEMENT is made on the 9th day of November, 2001 by and among PAPERWEIGHT
DEVELOPMENT CORP. (“PDC”), a Wisconsin corporation, NEW APPLETON LLC, a
Wisconsin limited liability company (“New Appleton” and, together with PDC,
“Buyers”), APPLETON PAPERS INC., a Delaware corporation (“API”), and ARJO
WIGGINS APPLETON p.l.c., a corporation incorporated in England and Wales with
company number 2454830 (“AWA”).

 

WHEREAS, pursuant to a Purchase Agreement dated as of July 5, 2001 (the
“Purchase Agreement”), Buyers have indirectly purchased one hundred percent
(100%) of the outstanding capital stock of API from the Sellers, as defined
therein (the “API Purchase”); and

 

WHEREAS, Buyers have agreed, pursuant to the Fox River PDC Environmental
Indemnity Agreement (the “PDC Agreement”) of even date herewith, and in reliance
on this Agreement, to indemnify API in respect of the Excess Costs;

 

WHEREAS, in connection with the API Purchase, AWA has agreed to indemnify Buyers
against all costs incurred by Buyers in connection with their indemnification
obligations under the PDC Agreement; and Buyers and API have agreed jointly and
severally to indemnify AWA against the API Excess Costs; and

 

WHEREAS, capitalized terms used herein without definition shall have the meaning
ascribed to them in the PDC Agreement.

 

NOW, THEREFORE, the parties hereto have agreed to the following:

 

1. INTERPRETATION

 

In this Agreement, unless the context otherwise requires:

 

3



--------------------------------------------------------------------------------

1.1 “Affiliate” means a person or entity included within the definition of
“affiliate” set forth in United States Securities and Exchange Commission Rule
405, as amended from time to time.

 

1.2 “Costs and Expenses” means reasonable out-of-pocket expenses properly
incurred (i) in connection with a Tax Contest, (ii) in pursuing or asserting any
rights of Recovery, or (iii) in connection with the defense of Claims. For the
purposes hereof, all costs incurred by employees of API, Buyers or any other
Member of the Buyers’ Group who assist AWA pursuant to Section 5.2 below shall
be included as Costs and Expenses at the rate per hour specified in Schedule 1.2
hereto

 

1.3 “Member of the Buyers’ Group” means API (whether or not it is at any
relevant time still an Affiliate of Buyers), Buyers and its and their respective
present or future Affiliates, officers, employees, agents, directors,
stockholders, partners and other holders of equity securities.

 

1.4 “Recoveries” means any amounts which are received by API or any other Member
of the Buyers’ Group from any third party in respect of Excess Costs (but, for
the avoidance of doubt, not including any Tax Benefit Amount as defined in
Section 5.1.1.1), including without limitation (i) pursuant to the NCR
Agreements, (ii) pursuant to insurance policies, and (iii) from other third
parties or otherwise. For the avoidance of doubt, Recoveries will not include
(x) any payments by NCR to third parties or (y) payments by NCR to API which API
combines with its own funds to make a payment to a third party on behalf of both
API and NCR; and Recoveries will include any amounts paid by NCR to API under
the NCR Agreements in reimbursement of amounts previously paid by API to third
parties on behalf of NCR, but only to the extent that API had included such
previously paid amounts as Excess Costs under the PDC Agreement.

 

4



--------------------------------------------------------------------------------

1.5 “Relief” means any loss, allowance, credit, deduction or set-off for Tax
purposes benefiting any Member of the Buyers’ Group arising as a result of (i)
its or any other Member of the Buyers’ Group’s incurring of or paying Excess
Costs, (ii) any indemnification payment by Buyers under the PDC Agreement, or
(iii) its or any other Member of the Buyers’ Group’s incurring of or paying
Costs and Expenses. For the avoidance of doubt, Relief shall include any benefit
described above obtained by any shareholder of a Member of the Buyers’ Group by
virtue of such Member of the Buyers’ Group being a so-called “pass-through”
entity for United States tax purposes.

 

1.6 “Tax” or “Taxation” means all federal, state, provincial, local, territorial
and foreign income, profits, franchise, gross receipts, payroll, sales,
employment, use, property, real estate, excise, value added, estimated, stamp,
alternative or add-on minimum, environmental, withholding and any other taxes,
duties or assessments together with all penalties, interest and additions
imposed with respect to such tax amounts.

 

2. INDEMNIFICATION BY AWA

 

Subject to the provisions of this Agreement, AWA hereby covenants to indemnify
and hold harmless Buyers or, where applicable, any other Member of the Buyers’
Group, in respect of the following (the “Aggregate Indemnification Payments”):

 

2.1 all amounts for which Buyers become responsible in satisfaction of their
indemnification obligations under the PDC Agreement, reduced by the sum of (i)
any Tax Benefit Amounts, and (ii) any Recoveries received by any Members of the
Buyers’ Group;

 

5



--------------------------------------------------------------------------------

2.2 any Tax Benefit Amount in the event, and only to the extent that, any such
Tax Benefit Amount is not finally allowed by the applicable Tax authority after
having been taken into account as a repayment of a Loan pursuant to Section
4.1.2.2(ii), along with any interest and penalties paid (net of Tax effect) in
respect of any such disallowance;

 

2.3 any Recoveries in the event, and only to the extent that, any such
Recoveries are not finally received (or must be returned) by any Members of the
Buyers’ Group after having been taken into account as a repayment of a Loan
pursuant to Section 4.1.2.2(i); and

 

2.4 any Costs and Expenses incurred by Buyers, but only to the extent not
explicitly the responsibility of the Buyers by operation of Section 5.1.5.3 or
Section 5.2.8 below.

 

3. INDEMNIFICATION BY API AND BUYERS

 

API and Buyers hereby acknowledge (i) that they are and shall remain, as between
the parties hereto, solely responsible for the satisfaction of the API Excess
Costs, and nothing contained herein or in the PDC Agreement shall transfer any
such liability to AWA or constitute AWA’s agreement to assume any such
liability, and (ii) that the indemnity provided by AWA pursuant to Article 2
shall not apply to the API Excess Costs. In accordance with the foregoing, API
and Buyers hereby jointly and severally covenant to indemnify, hold harmless and
pay to AWA an amount equal to any API Excess Costs that AWA actually incurs or
otherwise pays on behalf of API, either Buyer or any other Member of the Buyers’
Group.

 

4. SATISFACTION OF AWA INDEMNIFICATION

 

4.1 The parties hereby acknowledge that while API may be legally responsible, as
a matter of law, for satisfying the Indemnified Excess Costs, and while AWA’s
indemnification obligation hereunder in respect of the Indemnified Excess Costs
relates to Buyers’ obligation to indemnify API, it is the agreement of the
parties that, as set forth in Section 4.1.3, by operation

 

6



--------------------------------------------------------------------------------

of this Agreement and AWA’s indemnification obligations hereunder, AWA shall,
upon Buyers’ request but subject to the terms and conditions set forth herein,
pay (or cause to be paid) to API on behalf of Buyers or Buyers (or, where
applicable, Members of the Buyers’ Group) the amount of the Indemnified Excess
Costs prior to such time that API (or either Buyer (or, where applicable, a
Member of the Buyers’ Group)) becomes legally obligated to pay such Indemnified
Excess Costs so that neither Buyer (nor API, nor, where applicable, any other
Member of the Buyers’ Group) is effectively ever out of pocket in respect
thereof; provided that in furtherance of the foregoing, AWA may in its
discretion make such payments directly to the applicable obligee in respect
thereof, in which latter case AWA shall provide notice to Buyers and API of such
direct payment. Further, except as set forth in Section 4.1.3, and consistent
with the foregoing, AWA shall pay the Indemnified Excess Costs initially without
giving effect to the deductions therefrom set forth in Sections 2.1(i) and (ii)
above. The following sets forth the procedures under which AWA shall pay the
Indemnified Excess Costs; provided, however, that nothing contained below is
intended to limit AWA’s rights of control as set forth in Section 5 below; and
provided, further, that the parties acknowledge that they may from time to time
agree to informal procedures to supplement the following, although neither party
is under any obligation to agree to any such informal procedures:

 

4.1.1 AWA shall initially satisfy the amount of Indemnified Excess Costs as
follows:

 

4.1.1.1 Buyers (or API on behalf of Buyers) shall provide notice (the
“Indemnification Notice”) to AWA, setting forth the amount of any Indemnified
Excess Costs which the Buyers are required to pay to API under the terms of the
PDC Agreement for which Buyers seek indemnification hereunder, notwithstanding
that

 

7



--------------------------------------------------------------------------------

neither the Buyers nor API have paid such costs in advance of issuing such
Indemnification Notice. The Indemnification Notice shall set forth the amount of
the applicable Indemnified Excess Costs, together with documentary support in
respect thereof (setting forth all of the circumstances thereof), and, if
payment thereof has not yet been made, the date by which such payment is legally
due from Buyers (the “Excess Cost Due Date”).

 

4.1.1.2 AWA shall, and notwithstanding that it may be contesting its obligation
to make such payment in accordance with Section 7, pay to Buyers or Members of
the Buyers’ Group (or, pursuant to Sections 4.1 and 4.1.3, the applicable
obligee or API) the amount of the Indemnified Excess Costs set forth in each
Indemnification Notice (the “Initial Indemnification Payment”) not later than
the later of (i) ten (10) days after delivery of the Indemnification Notice or
(ii) seven (7) days prior to the Excess Cost Due Date or (iii) if AWA makes such
payment to the applicable obligee or to API, on the due date therefor as set
forth in the PDC Agreement; provided that AWA shall be entitled to reduce any
Initial Indemnification Payment by any amounts owed to AWA under this Agreement,
including without limitation (x) indemnification payments pursuant to Section 3,
(y) any Recoveries (whether or not in respect of such Initial Indemnification
Payment) not previously paid to AWA or otherwise applied against AWA’s
obligations hereunder, and (z) any Tax Benefit Amount not previously paid to AWA
or otherwise applied against AWA’s obligations hereunder. If AWA shall not make
any Initial Indemnification Payment when the same shall be due, the amount of
such past due payment shall be payable by AWA on demand by API, together with
interest at the rate of ten percent (10%) per annum from the date such payment
was due.

 

8



--------------------------------------------------------------------------------

In the event that AWA shall at any time contest or dispute its obligation to
make an Initial Indemnification Payment, AWA shall submit such dispute for
resolution pursuant to Section 7 below; and if, as a result thereof, API is
obligated to reimburse AWA it shall do so upon demand, together with interest at
the rate of ten percent (10%) per annum from the date AWA made such payment.

 

4.1.2 The Initial Indemnification Payments hereunder shall initially be
characterized as loans (“Loans” and the amounts outstanding from time to time in
respect of the Loans, the “Loan Amount”) from AWA to Buyers, as follows:

 

4.1.2.1 Each Loan shall be interest free and without recourse to Buyers, API or
any other Member of the Buyers’ Group, such that neither Buyers, API, nor any
other Member of the Buyers’ Group shall under any circumstances be obligated to
make repayment thereof other, than as set forth in Section 4.1.2.2 or otherwise
below.

 

4.1.2.2 The Loan Amount shall be repaid, or deemed repaid, as follows:

 

(i) in any and all events (and regardless of whether there are then outstanding
Loan Amounts), Buyers shall pay to AWA all Recoveries within ten (10) days
following actual receipt thereof by API or any other Member of the Buyers’
Group. Any such payments shall constitute payments of outstanding Loan Amounts
or, if no Loan Amounts are then outstanding, prepayments in respect of future
Loan Amounts;

 

(ii) on March 15 of each year (or, by operation of Section 5.1.4 below, as soon
as possible thereafter), Buyers shall repay any outstanding Loan Amount to the
extent of the Tax Benefit Amount in respect of the prior calendar year; provided
that, in lieu of making any such cash payment, Buyers may elect to permit AWA to
reduce its next payment obligations to Buyers hereunder by such amount;

 

9



--------------------------------------------------------------------------------

(iii) if upon final calculation of the Tax Benefit Amount for a calendar year
the amount \thereof is different than the amount utilized in the calculation
described in (ii) above, the parties hereto shall make an appropriate
reconciling payment, i.e. if the Tax Benefit Amount is greater than utilized,
the Buyers shall pay such excess amount in cash to AWA (subject to the proviso
at the end of subsection 4.1.2.2(ii) above); and if the Tax Benefit Amount is
less than utilized, AWA shall pay such lesser amount in cash to Buyers; and

 

(iv) the outstanding Loan Amount in respect of each year shall be deemed repaid,
and Buyers shall have no further obligations in respect thereof, after giving
effect to the repayments set forth in (i) through (iii) above. Any amounts
deemed repaid, as aforesaid, shall therefore be treated as Aggregate
Indemnification Payments in accordance herewith, i.e. to the extent of the
original Loan Amount for such year reduced by the payments made in respect of
Recoveries and the Tax Benefit Amount.

 

4.1.3 In recognition of Buyers’ obligations under the PDC Agreement and of the
fact that API shall be responsible in the first instance to satisfy the
Indemnified Excess Costs, Buyers hereby direct AWA to make all payments
hereunder directly to the applicable obligee or, if applicable, to API;
provided, however, that such direct payments shall nonetheless be treated as a
matter of law as being in satisfaction of AWA’s obligations hereunder.

 

4.2 At any time that (i) an Insolvency Event has occurred with respect to
Buyers, API or any other Member of the Buyers’ Group or (ii) Buyers, API or any
other Member of the Buyers’ Group have failed to pay or satisfy any portion of
the API Excess Costs when due, and such failure shall have continued for thirty
(30) days after written notice thereof shall have been given by AWA to the
defaulting party; (provided that such notice and cure period shall not apply

 

10



--------------------------------------------------------------------------------

if any such extended period would have a material adverse effect on AWA; and
further provided that Buyers’ failure to make any indemnification payment to API
or AWA by reason of AWA’s failure to make an indemnification payment to Buyers
pursuant to this Agreement shall not be deemed to be a default hereunder), the
following shall thereafter apply:

 

4.2.1 AWA shall be entitled, in lieu of the procedures set forth in Section 4.1,
to make payments as otherwise determined in accordance with Section 4.1.1.2
equal to the amount of Indemnified Excess Costs, net of AWA’s good faith
estimate of the Tax Benefit Amount and Recoveries to be obtained by API or
another Member of Buyers’ Group relating to such Indemnified Excess Costs. Any
such payment shall be deemed to constitute a Loan hereunder and the amount
thereof shall constitute a portion of the Loan Amount; provided that in such
case any Tax Benefit Amount or Recoveries, when received, relating to such
Indemnified Excess Costs up to the amount of such estimate thereof shall be the
property of Buyers. If, upon final determination of Tax Benefit Amount and
Recoveries, the amount paid by AWA pursuant to Section 4.1.3 on account of
Indemnified Excess Costs is inaccurate, then, as applicable, either (x) AWA
shall pay Buyers in cash the amount of any deficiency or (y) Buyers shall pay
AWA in cash the amount of any overpayment, (subject to the proviso at the end of
Section 4.1.2.2(ii)).

 

4.2.2 In any event, and without affecting the limitations set forth in the
definition of Indemnified Excess Costs as set forth in the PDC Agreement
applicable upon an Insolvency Event, AWA’s indemnification obligations
hereunder, and its obligation to make Loans hereunder, shall not in any year
exceed the amount of Indemnified Excess Costs for which the Buyers and/or API
would have become responsible in that year absent such Insolvency Event. For the
avoidance of doubt,

 

11



--------------------------------------------------------------------------------

therefore, if by reason of an Insolvency Event, the obligations of the Buyers
and/or API in respect of Indemnified Excess Costs are accelerated, liquidated or
otherwise established at a specific sum representing, for example, the then
current value of the future obligations, AWA’s responsibility hereunder shall
not apply to such liquidated amount, but instead shall be limited such that
AWA’s obligations hereunder shall be calculated and paid each year on the basis
of the Indemnified Excess Costs that would have been paid by API during that
year had there been no such acceleration or liquidation.

 

4.2.3 For the purposes hereof, an “Insolvency Event” shall occur in relation to
a person if:

 

(i) it admits in writing its inability to pay its debts as they fall due;

 

(ii) it voluntarily commences an action for its liquidation or winding up
otherwise than purely for the purposes of a solvent reconstruction or
amalgamation;

 

(iii) it consents to the appointment of a receiver (including an administrative
receiver or receiver and manager) over the whole or any material part of its
assets or undertaking, or, after a 60 day period, is unable to discharge or stay
an involuntary action for such appointment;

 

(iv) it makes a general assignment for the benefit of its creditors;

 

(v) a voluntary or involuntary petition has been filed by or against it pursuant
to any bankruptcy or insolvency law (as from time to time amended, re-enacted or
replaced); provided, however, that in the case of an involuntary petition, such
petition is not discharged or stayed within 60 days after its filing; or

 

12



--------------------------------------------------------------------------------

(vi) any matter similar or analogous to any of those described above occurs in
relation to it under the laws of any relevant jurisdiction.

 

4.3 The Aggregate Indemnification Payments made by AWA pursuant to this Section
4, after giving effect to the Tax Benefit Amount and Recoveries, if applicable,
shall constitute reductions to the Purchase Price paid by Buyers in respect of
the API Purchase.

 

4.4 Buyers and API acknowledge that AWA’s combined maximum aggregate liability
to Buyers and API hereunder or otherwise in respect of Excess Costs shall not
exceed the Excess Costs paid (or otherwise incurred) by API, Buyers or any other
Members of the Buyers’ Group and constituting Indemnified Excess Costs, net of
any Recoveries and any Tax Benefit Amounts.

 

4.5 Notwithstanding any provision of this Agreement to the contrary, AWA is not
assuming any liability of Buyers or API to third parties in respect of Excess
Costs pursuant to this Agreement; instead AWA is only indemnifying Buyers or any
other Member of the Buyers’ Group in respect thereof. Further, no person or
entity, other than the parties to this Agreement and the other Members of the
Buyers’ Group, shall have any rights or obligations under or by reason of this
Agreement, including but not limited to any third party beneficiary rights, nor
any right of direct action to enforce this Agreement.

 

4.6 Further, for purposes of determining whether Buyers have satisfied the First
Tier Indemnification Amount (and the point at which API becomes responsible for
the API Excess Costs), the Indemnified Excess Costs shall be deemed to include
(i) any payments made by AWA which would have constituted Excess Costs if they
had been incurred by API or would have been subject to indemnification hereunder
if incurred by Buyers, and (ii) all Costs and Expenses incurred by AWA.

 

13



--------------------------------------------------------------------------------

5. TAX BENEFITS; RECOVERIES

 

5.1 Buyers and API hereby agree that they shall use their best efforts to seek
and obtain Relief on account of the payment of Excess Costs or, as the case may
be, indemnification payments by Buyers to API, in any such case for the benefit
of any Member of the Buyers’ Group, as expeditiously and as diligently as
practicable. If, and to the extent any Member of the Buyers’ Group obtains any
such Relief, the amount thereof shall be a deduction from AWA’s indemnification
obligations (i.e. as a Tax Benefit Amount, as set forth in Section 2.1(i)
above).

 

5.1.1 For the purposes hereof,

 

5.1.1.1 the “Tax Benefit Amount” shall mean the actual benefit, stated in
dollars, obtained by any Member of the Buyers’ Group on account of Relief. For
the purposes of calculating the Tax Benefit Amount, (i) the applicable Relief
shall be determined by reference to the average Tax rates applicable to such
Member of the Buyers’ Group in the year in which such determination is being
made, (ii) such calculation shall be based upon claims for Relief made against
Tax either by way of deduction against taxable profits or otherwise, i.e. when
Tax would otherwise have become payable but for Relief, and (iii) the Tax
Benefit Amount shall be reduced by any Tax (also determined based upon the
average rates of such Member of the Buyers’ Group) arising by reason of the
deemed repayment or satisfaction of a Loan or otherwise by reason of the
structure of the arrangement set forth herein; and if the Tax calculated
pursuant to the subsection (iii) exceeds the Tax Benefit Amount, the amount of
such excess shall be paid in cash by AWA to Buyers.

 

14



--------------------------------------------------------------------------------

5.1.1.2 the Buyers shall provide AWA with copies of all tax returns (and
underlying work papers in connection therewith) reflecting the calculation of
the Tax Benefit Amount. Upon AWA’s request, the Buyers shall provide AWA with
access to all such information and to those professional advisers who assisted
in the preparation thereof; provided, however, the disclosure of such tax
returns and other information to AWA shall be subject to the terms of Section
9.2 of the Purchase Agreement.

 

5.1.2 In the event Buyers or API fail to comply fully with their obligations
under this Section 5.1 (and in accordance with Section 5.1.4 below) to claim
Relief or fail to utilize such Relief as soon as practical and otherwise as
aforesaid, Buyers shall be obligated to repay in cash (subject to the proviso at
the end of Section 4.1.2.2(ii)), at the time when a Tax Benefit Amount would
otherwise have been paid pursuant to Section 4.1.2.2, that portion of the Loan
Amount equal to the aggregate Tax Benefit Amount that would have been realized
by Buyers, API or any other Member of the Buyers’ Group had it acted in
accordance with its obligations under this Agreement.

 

5.1.3 In the event that a Loan Amount is deemed repaid by reason of a Tax
Benefit Amount (or cash is actually paid to AWA in respect of a Tax Benefit
Amount) and the Internal Revenue Service or other Tax authority subsequently
seeks to deny part or all of such Tax Benefit Amount or such Tax Benefit Amount
is otherwise decreased by any such Tax authority, AWA shall immediately re-loan
to Buyers the amount of any Tax and deficiency interest that is required to be
paid by any Member of the Buyers’ Group either (i) as a result of a settlement
or the decision of an applicable Tax authority or judicial body following a
determination not to pursue any appeal thereof, or (ii) to pursue the claim,
either in a different forum, or to contest a state determination, or otherwise.

 

15



--------------------------------------------------------------------------------

Any such re-loan shall be made immediately upon, or concurrently with, any such
payment required to be made by any Member of the Buyers’ Group. Any amount
re-loaned pursuant to this Section 5.1.3 will be repaid in cash forthwith by
Buyers to AWA (or applied against AWA’s indemnification obligations hereunder)
but only if and to the extent that the entitlement to a Tax Benefit Amount in
respect of which an amount is re-loaned hereunder is finally established and a
Tax Benefit Amount obtained, failing which such re-loaned sum will become part
of the Aggregate Indemnification Amounts pursuant to Section 2 above and shall
be deemed repaid in accordance with Section 4.1.2.2.

 

5.1.4 The following provisions shall apply in respect of the process under which
Members of the Buyers’ Group shall determine the extent to which they shall
claim Relief with respect to each year.

 

5.1.4.1 On or before March 15 during each year API shall deliver to AWA written
notice (the “Tax Relief Notice”) setting forth the Relief that it intends to
claim with respect to the prior year, and shall thereafter provide AWA with any
further information that AWA requests that AWA deems relevant to its review of
such Tax Relief Notice.

 

5.1.4.2 AWA shall provide API with written notice (the “Tax Relief Response
Notice”) within 30 days following delivery of the Tax Relief Notice, either
approving or contesting the Tax Relief Notice; provided that such 30 day period
shall be extended, as reasonably necessary, to give effect to requests for
further information that are made by AWA pursuant to Section 5.1.4.1 above. AWA
shall be deemed to have approved the Tax Relief Notice if it shall not deliver a
timely Tax Relief Response Notice.

 

16



--------------------------------------------------------------------------------

5.1.4.3 If AWA contests the Tax Relief Notice, as aforesaid, the parties shall
resolve the resulting dispute in accordance with the provisions of Article 7
below; provided, however, (i) the arbitrator shall in all events be a firm of
recognized national expertise in Tax matters, and (ii) the time frames set forth
within Article 7 shall be accelerated, as necessary, in order to assure that the
Members of the Buyers’ Group comply with their Tax reporting requirements.

 

5.1.5 The following further provisions shall apply in respect of the conduct of
the Tax affairs of the Members of the Buyers’ Group in order to give effect to
the provisions of Section 5.1.

 

5.1.5.1 Buyers shall keep AWA or its designee for tax matters (its “Tax
Designee”) informed of the progress of the Tax affairs of Buyers and the Members
of the Buyers’ Group to the extent they are relevant to Relief claimed by Buyers
or a Member of the Buyers’ Group and will provide copies of all correspondence
and transcripts or summaries of all meetings with the Internal Revenue Service
or other Tax authority relevant to the Relief claimed subject to the terms of
Section 9.2 of the Purchase Agreement. Without limiting the foregoing, Buyers
shall promptly notify AWA or its Tax Designee in writing (a “Tax Notice”)
following receipt by any Member of the Buyers’ Group of any notice of any
proposed, pending or threatened Tax audit or examination of or assessment
against any Member of the Buyers’ Group relating to Relief claimed.

 

5.1.5.2 AWA or its Tax Designee shall have the right (but not the obligation) to
represent Buyers and the other Members of the Buyers’ Group in an examination,
in an administrative appeal and/or in litigation in connection with any Tax

 

17



--------------------------------------------------------------------------------

Notice or otherwise in any contest to the extent relating to Relief claimed
(collectively, a “Tax Contest”) and to employ counsel at AWA’s expense for such
purpose (and any such expense shall not be deemed be to an Aggregate
Indemnification Payment hereunder). AWA or its Tax Designee may exercise this
right by written notice to Buyers at any time following receipt of any Tax
Notice relating to a Tax Contest. If, and following the date that, AWA exercises
this right, (i) AWA or its Tax Designee shall have the unlimited right to
control all aspects of any such Tax Contest, and (ii) Buyers and the other
Members of the Buyers’ Group shall be required to cooperate fully with AWA or
its Tax Designee and its counsel, including the grant of all necessary powers of
attorney.

 

5.1.5.3 The personnel of Buyers and the other Members of the Buyers’ Group shall
have the right of observation at Buyers’ expense in any Tax Contest in which AWA
or its Tax Designee exercises its rights to represent a Member of the Buyers’
Group.

 

5.1.5.4 If AWA or its Tax Designee does not exercise, or until it exercises, its
right to represent Buyers or another Member of the Buyers’ Group in connection
with a Tax Contest as aforesaid, Buyers and the other Members of the Buyers’
Group shall consult with and take into account any reasonable submissions made
by AWA or its Tax Designee in respect of such Tax Contest.

 

5.1.5.5 If AWA or its Tax Designee does not exercise, or until it exercises, its
right to represent Buyers or another Member of the Buyers’ Group as aforesaid,
no settlement, compromise or agreement in respect of any Tax Contest or other
disallowance of Relief in respect of Excess Costs shall be made without the
consent of AWA or its Tax Designee, unless AWA or its Tax Designee fails to
respond to a request for consent within thirty (30) days after the delivery
thereof, in which case the matter may be settled without the consent of AWA or
its Tax Designee.

 

18



--------------------------------------------------------------------------------

5.1.5.6 Upon settlement, compromise or agreement in respect of any Tax Contest
or other disallowance of Relief, or upon entry of decision in litigation from
which no appeal is taken, and provided that the provisions of this Section 5.1.4
shall have been complied with, AWA shall indemnify, hold harmless and pay to
Buyers and the other Members of the Buyers’ Group in respect thereof pursuant to
Section 2.2 hereof to the extent the amount thereof had not been re-loaned
pursuant to Section 5.1.3 above.

 

5.1.5.7 The Buyers may elect at any time to assume control over any Tax Contest
that AWA had otherwise elected to control hereunder, in which case, as between
AWA and the Buyers hereunder and irrespective of the actual conclusion to the
Tax Contest, the applicable Relief will be deemed unchanged from that reflected
by the Tax filings that are the subject of the audit, examination or assessment.

 

5.2 Buyers and API hereby agree that they shall use their best efforts to seek
to minimize the amount of the Excess Costs and to seek to obtain Recoveries as
soon as practicable for the benefit of AWA in accordance with the further
provisions of this Section 5.2; provided, however, that nothing contained in
this introduction to Section 5.2 shall limit AWA’s rights of control as set
forth below.

 

5.2.1 Buyers shall promptly notify AWA in writing (a “Claim Notice”) following
receipt by Buyers or any Member of the Buyers’ Group of any written or oral
actual or potential claim that could give rise to an Excess Cost or a Recovery.
Buyers and API shall, at all times, keep AWA fully informed of all claims.
Notwithstanding the foregoing, AWA’s obligations hereunder shall not be limited
by reason of Buyers’ failure

 

19



--------------------------------------------------------------------------------

to comply with the requirements of this Section 5.2.1 except to the extent that
such failure has an adverse effect on AWA (including by ultimately increasing
the amount of such Excess Cost or reducing the amount of any Recovery).

 

5.2.2 It is the intent of the parties that AWA shall have the exclusive right
(but not the obligation) to carry out or direct, in the name and on behalf of
the Members of the Buyers’ Group, the defense of all claims and proceedings,
whether presently existing or hereafter arising, that could potentially give
rise to a claim for indemnification by API pursuant to the PDC Agreement or by
Buyers hereunder (“Claims”) and to carry out or direct all claims for Recoveries
in connection therewith. Accordingly, (i) as between AWA and the Members of the
Buyers’ Group, AWA shall have the exclusive right to select counsel to conduct
the defense of all such Claims and to pursue all such Recoveries at AWA’s
expense, and, subject to Section 5.2.4 below, shall have the exclusive right to
direct the conduct and settlement thereof, (ii) Buyers and the other Members of
the Buyers’ Group shall cooperate fully with AWA or its designee and its
counsel, including by granting all necessary powers of attorney, (iii) AWA shall
have the right to require the Members of the Buyers’ Group to do any of the
foregoing in accordance with AWA’s instructions, and (iv) Buyers and the other
Members of the Buyers’ Group shall not take any action, nor make any statement,
regarding Claims or Recoveries unless directed to do so by AWA, or otherwise as
consistent with strategies and policies previously approved by AWA.

 

5.2.3 In furtherance of the foregoing, API shall, upon AWA’s request, (i)
appoint AWA’s designee as the Authorization Administrator to act on behalf of
API pursuant to the Settlement Agreement and to approve the incurrence and
payment of all

 

20



--------------------------------------------------------------------------------

defense and other costs payable by API pursuant to the NCR Agreements and (ii)
assign to AWA (or its designee(s)) all of API’s rights to any or all Recoveries,
whether under agreements with third parties, insurance contracts or otherwise;
provided that if any such assignment jeopardizes API’s rights to any such
Recoveries or contravenes the express terms of any agreements, instruments or
other arrangements providing API with a right to Recovery, API shall, to the
extent reasonably practicable, take such alternative actions as may be required
by AWA in order to obtain the equivalent result.

 

5.2.4 AWA is hereby authorized to consent to a settlement of, or the entry of
any judgment arising from, any Claim or in connection with any Recovery without
the prior written consent of Buyers, Members of the Buyers’ Group or API, where
applicable, unless (a) such settlement or judgment would result in the payment
by any Member of the Buyers’ Group of $50,000 or more and such payment is not
subject to indemnification hereunder or (b) any such settlement, compromise or
judgment contains an admission of responsibility or liability by Buyers, API
and/or any other Member of the Buyers’ Group that (i) would result in the
payment by any Member of the Buyers’ Group of $50,000 or more and such payment
would not be subject to indemnification hereunder, or (ii) if the Claim involves
non-monetary damages or liability, would otherwise result in a material adverse
effect on any Member of the Buyers’ Group not covered by AWA’s indemnity
hereunder, in any which case (x) AWA shall consult with and give due
consideration to API’s position with respect to any such settlement or judgment,
and (y) AWA will not complete such settlement without the prior written consent
of API, which consent shall not be unreasonably withheld. Buyers, API and each
other Member of the Buyers’ Group shall, and shall cause each of its Affiliates,
officers, employees,

 

21



--------------------------------------------------------------------------------

consultants and agents to, provide reasonable cooperation with AWA in the
defense of all Claims and prosecution of Recoveries. If AWA does not exercise
its rights of control set forth in Section 5.2.2 hereof, neither API, either
Buyer or any other Member of the Buyers’ Group shall make any waiver, settlement
or admission or modify in any respect any oral or written agreement with NCR or
any other person in respect of any Claim or any potential Recoveries without the
express prior written approval of AWA, which approval shall not be unreasonably
withheld.

 

5.2.5 Without limiting the generality of the foregoing, neither API nor any
other Member of the Buyers’ Group shall:

 

5.2.5.1 take or fail to take any actions in contravention of written directives
of AWA or in contravention of, or inconsistent with, strategies or polices
previously established by AWA which in any such case could have the effect of
(i) incurring or increasing the aggregate amount of Excess Costs, or (ii)
diminishing potential Recoveries, or (iii) resulting in or expanding liabilities
of API which could become Excess Costs under the PDC Agreement, without in any
such case obtaining the prior approval of AWA; or

 

5.2.5.2 accept or assume any responsibility for Excess Costs, and shall not
acknowledge responsibility therefor, by way of settlement or otherwise, without
first obtaining the consent of AWA.

 

Any obligations voluntarily incurred or payments voluntarily made by API in
contravention of this Section 5.2.5 shall not constitute “Excess Costs” for the
purposes of this Agreement if (x) any such single obligation or payment involves
more than $50,000 or (y) the aggregate of such obligations or payments exceed
$500,000 or (z) any such obligation or payment otherwise results in a material
detriment to the interests of AWA.

 

22



--------------------------------------------------------------------------------

5.2.6 API hereby agrees to, and Buyers shall ensure that API shall, use its
reasonable best efforts to comply fully with the terms and conditions of any
insurance policies or agreements with third parties which may provide for the
payment of Excess Costs, and shall further comply with such reasonable written
instructions as AWA or its designee may make relating to the foregoing.

 

5.2.7 Buyers and API shall make its employees and consultants (including,
without limitation, Doug Buth, Paul Karch, Dick Wehrel, Dennis Hultgren, Bill
VanDenBrandt and Tami Van Straten as long as each is employed by API or its
Affiliates) available to AWA upon reasonable request, whether in connection with
its pursuit of Recoveries and Relief, the defense of Claims or other matters
relating to the substance of this Agreement.

 

5.2.8 The personnel of Buyers and other Members of the Buyers’ Group (“Observing
Buyers”) shall have the right of observation at Buyers’ expense in any Claim or
Recovery in which AWA exercises its right of control herein so long as any such
observation does not interfere with AWA’s conduct of such Claim or Recovery; AWA
shall use reasonable efforts to coordinate with the Observing Buyers the
exercise of such observation rights and, if requested by Buyers, AWA shall keep
Buyers appraised of the status of any such Claim or Recovery.

 

5.3 Neither API nor Buyers shall transfer or assign any interest of any kind or
nature that either possesses in respect of the PDC Agreement without the prior
written approval of AWA, and shall not consent to any amendment to, or waiver of
rights under, or other

 

23



--------------------------------------------------------------------------------

modification of the rights or obligations or undertakings of any party under,
the PDC Agreement. Buyers shall ensure that API fully performs its obligations
under the PDC Agreement and shall seek to enforce its rights thereunder to the
fullest extent permitted by law.

 

5.4 Notwithstanding anything contained herein to the contrary, if AWA shall fail
to comply with its material obligations under this Agreement including, without
limitation, those obligations set forth in Sections 2, 4.1 and 6.1, 7.1 and all
subsections relating thereto within 45 days after having received notice of such
failure (provided that such cure period shall be reduced to no less than 20 days
if any such additional time would result in a material adverse effect to API,
the Buyers or any other Member of the Buyers’ Group), AWA’s rights of control
under this Section 5 shall be suspended until such time as it shall have
remedied any such failure; and until such time Buyers shall have the right to
retain control of the matters set forth herein, subject to AWA’s rights of
observation and to information disclosure as otherwise available to Buyers
hereunder,

 

5.5 AWA hereby grants to PDC the right to set off against the Value Amount under
the Deferred Payment (as each is defined in the Purchase Agreement) any
obligations of AWA that are not satisfied when due (it being understood,
however, that the within right of set-off shall not constitute Buyers’ sole
recourse against AWA in the case of any such failure).

 

6. SECURITY

 

6.1 As assurances for AWA’s obligations under this Agreement the following
provisions shall apply:

 

6.1.1 At a time when the sum of (a) the indemnification payments made by AWA
hereunder, (b) all Costs and Expenses incurred by AWA, and (c) any other
payments made by AWA which would have been indemnifiable hereunder if they had

 

24



--------------------------------------------------------------------------------

been incurred by API or Buyers (together, the “Fox River Payments”), is less
than $75,000,000, if the consolidated “tangible net assets” of AWA and its
subsidiaries and its share of joint ventures and associates (“tangible net
assets” being “net assets,” adjusted to remove “intangible assets,” “deferred
tax assets” and “deferred tax liabilities,” in each case as calculated on the
same basis and using the same methodology employed in the preparation of AWA’s
statutory accounts or, if such accounts are no longer prepared, on the basis
that would be used in preparing such accounts in accordance with English law and
UK GAAP) shall, as determined at the end of any fiscal quarter, have (i)
remained below £500 million for two (2) consecutive fiscal quarters for any
reason or (ii) fallen below £500 million in whole or in part as a result of (x)
a sale of assets outside of the ordinary course of business, (y) a sale to a
third party of stock or other ownership interests of any direct or indirect
operating subsidiary of AWA or (z) any other discrete transaction outside the
ordinary course of business, the following shall apply:

 

6.1.1.1 AWA shall deliver into escrow, pursuant to an Escrow Agreement
substantially in the form of Exhibit A hereto with a mutually agreed upon
commercial bank as escrow agent, an amount equal to the excess of (1)
$75,000,000 over (2) the Fox River Payments made to the date on which the escrow
deposit is required. Such escrow deposit shall be made immediately following the
determination that such deposit is required to made pursuant hereto, but in any
event not later than ten (10) days after delivery of a certification pursuant to
Section 6.1.1.3 that reflects AWA’s obligation to make such escrow deposit.
Notwithstanding the foregoing, AWA shall have no obligation to make the payments
into escrow required hereunder for so long as AWA is providing the Acceptable
Protection Coverage described in Section 6.1.3. At such time

 

25



--------------------------------------------------------------------------------

that AWA shall no longer be providing the Excess Coverage, AWA shall be
required, as a condition to the termination of such Excess Coverage, to deposit
into escrow the amount which is required pursuant to Section 6.1.1.2;

 

6.1.1.2 The amount to be retained in escrow pursuant to Section 6.1.1.1 above
shall at all times equal the excess of (1) $75,000,000 over (2) the sum of the
Fox River Payments made to the applicable date. Accordingly, any amounts held in
escrow pursuant to the Escrow Agreement which are greater than the amount of
such required amount at any time shall promptly be distributed to AWA free of
escrow;

 

6.1.1.3 For so long as AWA’s obligations under this Section 6.1.1 above apply,
AWA shall provide Buyers with a quarterly certificate, signed by an officer of
AWA, by the 30th day of the month following each fiscal quarter, setting forth
AWA’s consolidated tangible net assets as of the last day of the previous fiscal
quarter, as above; provided that AWA shall be required to provide Buyers with
immediate written notice of any event described in Section 6.1.1(ii), and

 

6.1.2 AWA shall keep and maintain, or cause to be kept and maintained,
Acceptable Protection Coverage pursuant to which the specified amounts described
in Schedule 6.1.2-1 hereof are available to satisfy Aggregate Indemnification
Payments in the years set forth therein (the “Later Period Coverage”); provided,
however, once the cumulative Fox River Payments made by AWA hereunder exceed
$75,000,000, the annual amounts available for payment under the Later Period
Coverage may from time to time be reduced in accordance with the formula
attached hereto as Schedule 6.1.2-2; and provided, further, AWA need not obtain
or maintain the Later Period Coverage for so long as the Excess Coverage remains
in effect, it being understood that, at AWA’s option, it may continue the Excess
Coverage in place beyond the Base Debt Period.

 

26



--------------------------------------------------------------------------------

6.1.3 During the Base Debt Period, AWA shall keep and maintain, or cause to be
kept and maintained, Acceptable Protection Coverage pursuant to which the
specified amounts described in Schedule 6.1.3 hereof are available to satisfy
Aggregate Indemnification Payments in the years set forth therein (the “Excess
Coverage”).

 

6.1.4 During the Extended Debt Period, AWA shall keep and maintain, or cause to
be kept and maintained, Acceptable Protection Coverage as follows:

 

6.1.4.1 On the first day of the Extended Debt Period, the Acceptable Protection
Coverage must be equal to the lesser of (i) two (2) times the Excess Projected
Amount, or (ii) $250 million reduced by the amount of Fox River Payments made to
such date.

 

6.1.4.2 Thereafter during the Extended Debt Period, the Acceptable Protection
Coverage must be equal at all times to the amount described in Section 6.1.4.1
above reduced by the amount of Fox River Payments made during the Extended Debt
Period to the date of calculation.

 

6.1.5 For the purposes of this Section 6, the following definitions shall apply:

 

6.1.5.1 “Acceptable Protection Coverage” means the credit enhancement in the
form attached hereto as Schedule 6.1.5.1.

 

6.1.5.2 “Acquisition Debt” means all obligations, including, without limitation,
principal, interest, fees, costs and expenses, payable by Members of the Buyers’
Group under those debt facilities described on Schedule 6.1.5.2 hereof.

 

27



--------------------------------------------------------------------------------

6.1.5.3 “Base Debt Period” means from the date hereof until the earliest to
occur of (i) the later of (A) November 8, 2008 and (B) if, pursuant to Section 5
of the Appleton Papers Inc. Senior Subordinated Note issued on the date hereof
(the “Closing Date High Yield Note”), API issues debt securities the proceeds of
which are used to redeem such Closing Date High Yield Note (the “Substitute High
Yield Note”), the seventh anniversary of the issuance date of such securities
(such later date being the “Scheduled Base Period Expiration Date”), and (ii)
the occurrence of a Change of Control, and (iii) the date on which the
Acquisition Debt is in fact fully repaid other than through a Refinancing.

 

6.1.5.4 “Change of Control” means the occurrence of all of the following: (i) a
change of control as defined in the Closing Date High Yield Note, (ii) full
satisfaction of the repurchase and/or repayment obligations contained in the
Acquisition Debt, including any notice, offer, repurchase or repayment
obligations contained in the Closing Date High Yield Note or the Substitute High
Yield Notes arising from such change of control, and (iii) the absence of the
continuation of a default or event of default under any of the Acquisition Debt
by reason of such change of control.

 

6.1.5.5 “Designated Debt Arbiter” means a firm of recognized national standing
mutually acceptable to the Buyers and AWA with the necessary financial skills to
make the determinations described in 6.1.5.9(i) below. In the event that the
Buyers and AWA are unable to agree on the identity of such Designated Debt
Arbiter, it shall be determined pursuant to Section 7.1 below.

 

6.1.5.6 “Designated Fox River Arbiter” means a firm of recognized standing
mutually acceptable to the Buyers and AWA with the necessary skills and

 

28



--------------------------------------------------------------------------------

experience to make the determinations described in 6.1.5.9(iii) below. In the
event that the Buyers and AWA are unable to agree on the identity of such
Designated Fox River Arbiter, it shall be determined pursuant to Section 7.1
below.

 

6.1.5.7 “Excess Projected Amount” means the sum of the remaining Aggregate
Indemnification Payments during the entire Extended Debt Period as determined by
the Designated Fox River Arbiter over (i) the aggregate amounts available in
cash during the entire Extended Debt Period from the escrow described in Section
6.1 above, if any (determined on the basis of the required amount of escrow on
the first day of the Extended Debt Period), and (ii) the Later Period Coverage.

 

6.1.5.8 “Extended Debt Period” means (a) subject to (b) below, the period
following the Scheduled Base Period Expiration Date through November 8, 2011,
and (b) if there exists an Extended Debt Period by reason of the existence of an
Extended Debt Period Prerequisite set forth in Section 6.1.5.9(ii) below, the
period following the Scheduled Base Period Expiration Date November 8, 2011;
provided, however, that (i) in any and all events there shall be no Extended
Debt Period unless the Extended Debt Period Prerequisites shall have been
satisfied and (ii) the Extended Debt Period shall be terminated upon the
occurrence of a Change of Control; and provided, further, that there shall
automatically be an Extended Debt Period if AWA does not invoke the provisions
of Section 6.1.6.1. If AWA does invoke the provisions of Section 6.1.6.1, there
shall be an Extended Debt Period if it shall be determined pursuant to Section
6.1.6 that the Extended Debt Period Prerequisites shall have been met.

 

29



--------------------------------------------------------------------------------

6.1.5.9 “Extended Debt Period Prerequisites” means that the Acquisition Debt
shall not have been repaid in full (other than through a Refinancing), and any
one or more of the following shall have occurred:

 

(i) A Designated Debt Arbiter shall not have determined that API and its
Subsidiaries will have sufficient internal cash (i.e. not obtained through
financings (other than normal course equipment or real estate financings or
normal course working capital financings, in any such case in respect of
existing loan facilities; provided that the proceeds of such working capital
financings may not be applied to repay the Acquisition Debt) and after giving
effect to required operating requirements and planned payments and expenditures)
to be able to repay the Acquisition Debt prior to the Scheduled Base Period
Expiration Date; provided, however, if the Designated Debt Arbiter does make a
determination that there exists such sufficient internal cash, the Extended Debt
Period Prerequisite shall nonetheless be deemed to have occurred pursuant to
this subsection (i) unless within thirty (30) days following such determination
either (x) the Acquisition Debt is repaid in full or (y) an amount equal to the
then outstanding Acquisition Debt shall have been irrevocably deposited for
payment on the due date thereof; or

 

(ii) AWA shall have committed a payment default hereunder in excess of $1
million prior to the Scheduled Base Period Expiration Date and shall not have
cured such default within 60 days following written notice thereof; provided
that such cure period shall be reduced to no less than 30 days if any such
additional time would result in a material adverse effect on API, the Buyers or
any other Member of the Buyers’ Group; or

 

(iii) the Designated Fox River Arbiter has determined that there is an Excess
Projected Amount.

 

30



--------------------------------------------------------------------------------

6.1.5.10 “Refinancing” means that the Acquisition Debt shall have been repaid in
whole or in part through borrowings other than from the original holders of the
Acquisition Debt.

 

6.1.6 In order to allow the determinations to be made pursuant to Section
6.1.5.9(i) and (iii) above, the following shall apply:

 

6.1.6.1 If AWA wishes to request a determination as to the requirement for an
Extended Debt Period by requesting determinations pursuant to Sections
6.1.5.9(i) and (iii), it must give notice thereof to the Buyers in writing not
later than that date which is 365 days prior to the Scheduled Base Period
Expiration Date.

 

6.1.6.2 The Designated Debt Arbiter and the Designated Fox River Arbiter,
respectively, shall be identified, including if necessary by an acceleration of
the procedures described in Section 7 below, not later than the dates which are
180 days and 270 days, respectively, prior to the Scheduled Base Period
Expiration Date.

 

6.1.6.3 Buyers and AWA shall provide the Designated Debt Arbiter and the
Designated Fox River Arbiter with such information and further assistance as
each may require in order to make its required determinations, but subject in
all cases to such limitations as may be deemed reasonably necessary by Buyers or
AWA in order to satisfy requirements for confidentiality.

 

6.1.6.4 The Designated Debt Arbiter and the Designated Fox River Arbiter shall
be directed to make their final determinations not later than the date which is
30 days prior to the Scheduled Base Period Expiration Date.

 

6.1.6.5 The determinations of the Designated Debt Arbiter and the Designated Fox
River Arbiter shall be binding and enforceable on the Buyers and AWA.

 

31



--------------------------------------------------------------------------------

6.1.6.6 The cost of the Designated Debt Arbiter and the Designated Fox River
Arbiter shall be borne equally by the Buyers, on the one hand, and AWA, on the
other hand.

 

6.2 As security for its obligations under this Agreement, API and Buyers shall
execute and deliver a Security Agreement (the “Security Agreement”)
substantially in the form of Exhibit B hereto, pursuant to which API and Buyers
shall grant AWA a continuing security interest in the Recoveries and the
proceeds thereof and Buyers’ rights under the PDC Agreement.

 

7. DISPUTES; ARBITRATION

 

7.1 Buyers and API, on the one hand, and AWA, on the other hand, shall attempt
in good faith to resolve any dispute or difference between or among the parties
arising out of or relating to this Agreement promptly by negotiation between
executives of the relevant parties who have authority to settle the controversy
within fifteen (15) days after delivery of a notice of a dispute by one or more
parties to the others. All negotiations pursuant to this Section 7.1 are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.

 

7.2 Any dispute or difference between or among the parties arising out of or
relating to this Agreement which has not been resolved by negotiation pursuant
to Section 7.1, shall be settled by arbitration in accordance with the CPR Rules
for Non Administered Arbitration in effect on the date of this Agreement, by a
mutually acceptable single arbitrator designated by the respective parties. If
the parties are unable to agree on an arbitrator within fifteen (15) days
following the expiration of the negotiation period described in Section 7.1, an
arbitrator shall be selected by the Center for Public Resources pursuant to the
procedures set forth in its Rule 6.4.b or by such other procedures as the
parties may elect. In order to expedite the process of selecting

 

32



--------------------------------------------------------------------------------

an arbitrator, the parties shall use their best efforts to agree upon a standby
arbitrator and an alternate within thirty (30) days following the effective date
of this Agreement, and within thirty (30) days following the resignation or
inability of any such standby arbitrator or alternate to serve. The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, and judgment
upon the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. The place of arbitration shall be New York, New York. The
language of the arbitration shall be English. The arbitration shall be governed
by the law of the State of New York. The arbitrator is not empowered to award
damages in excess of compensatory damages and each party expressly waives and
foregoes any right to punitive, exemplary or similar damages less a statute
requires that compensatory damages be increased in a specified manner. Following
the final arbitration hearings, which shall be completed within thirty (30) days
following the later of (i) the designation of the arbitrator and (ii) the
expiration of the negotiation period described in Section 7.1 unless otherwise
mutually agreed by the parties to the dispute, the arbitrator shall promptly
deliver a written decision with respect to the dispute to each of the parties,
who shall promptly act in accordance therewith. Each party agrees that any
decision of the arbitrator shall be final, conclusive and binding and that they
will not contest any action by any other party thereto in accordance with a
decision of the arbitrator. It is specifically understood and agreed that any
party may enforce any award rendered pursuant to the arbitration provisions of
this Section 7.2 by bringing suit in any court of competent jurisdiction.

 

7.3 All reasonable fees, costs and expenses (including attorneys’ fees and
expenses) incurred by the party that prevails in any such arbitration commenced
pursuant to Section 7.2 or any judicial action or proceeding seeking to enforce
the agreement to arbitrate disputes as set forth in Section 7.2 or seeking to
enforce any order or award of any arbitration commenced

 

33



--------------------------------------------------------------------------------

pursuant to this Section 7.2 may be assessed (in whole or in part) against the
party or parties that do not prevail in such arbitration in such manner as the
arbitrator or the court in such judicial action, as the case may be, may
determine to be appropriate under the circumstances. All costs and expenses
attributable to the arbitrator shall be allocated among the parties to the
arbitration in such manner as the arbitrator shall determine to be appropriate
under the circumstances.

 

7.4 The parties hereto shall take all required steps in order to avoid any
inconsistencies between the resolutions of disputes hereunder and resolutions of
disputes under the PDC Agreement including, without limitation, the
consolidation of any dispute resolution procedures. Notwithstanding anything to
the contrary in this Agreement or in the PDC Agreement, AWA shall not be bound,
nor shall its rights and obligations under this Agreement be determined, by any
arbitration or judicial proceeding conducted pursuant to the PDC Agreement
unless either (i) AWA is a party to such proceeding, or (ii) such proceeding has
been consolidated with such a proceeding hereunder.

 

7.5 In the event any party fails to make a payment when due hereunder, interest
shall thereafter accrue on the amount due until paid at the rate of ten percent
(10%) per annum.

 

8. ACCESS TO INFORMATION; SETOFF

 

8.1 Buyers and API hereby agree to provide AWA or its designee with unlimited
access, upon request and during normal business hours, to all of their books and
records relating to the matters giving rise to Excess Costs and any information
that might reasonably be thought relevant to Excess Costs and Recoveries in
order to permit AWA or its designee to confirm the amount of Aggregate
Indemnification Payments and Buyers’ rights thereto and to permit AWA or its
designees to properly manage Excess Costs and Recoveries.

 

34



--------------------------------------------------------------------------------

8.2 In the event that it is determined that, for any reason, AWA has made
payments to Buyers in excess of amounts ultimately determined to be owing
hereunder, AWA shall have the right to set-off any such excess payments against
amounts subsequently owing from it to Buyers hereunder or otherwise.

 

9. API GUARANTEE; RIGHTS OF API

 

9.1 API hereby unconditionally and absolutely guarantees to AWA the prompt and
full payment and performance of all covenants, agreements and other obligations
of Buyers hereunder. The foregoing guarantee shall be direct, absolute,
irrevocable and unconditional and shall not be impaired irrespective of any
modification, release, supplement, extension or other change in the terms of all
or any of the obligations of Buyers hereunder or for any other reason
whatsoever. API hereby waives any requirement of promptness, diligence or notice
with respect to the foregoing guaranty and any requirement that Buyers exhaust
any right or take any action against Buyers in respect of any of their
obligations hereunder.

 

9.2 AWA hereby agrees, on behalf of itself and its Affiliates, successors and
assigns, that it will not claim or assert that the PDC Agreement is not
enforceable, valid or binding on any of the parties thereto, and hereby waives
any right it has now or may have in the future, to make any claim or assertion,
whether at law or in equity, with respect to such enforceability, validity or
binding effect. The parties hereto acknowledge and agree that this Agreement and
the indemnity obligations of AWA hereunder have the effect of benefiting API,
the Buyers, and the other Members of the Buyers’ Group and no claim shall be
made or defense asserted by AWA which would have the effect of denying API the
benefits of this Agreement or the PDC Agreement; provided nothing contained
herein is intended to expand AWA’s obligations beyond those explicitly set forth
herein or to deny AWA any other rights or defenses to which it is entitled
hereunder.

 

35



--------------------------------------------------------------------------------

10. ASSIGNMENT AND SUCCESSION

 

10.1 Subject to Section 10.3 this Agreement may not be amended, modified or
assigned except as agreed in writing by the parties hereto.

 

10.2 This Agreement shall bind API’s, Buyers’ and AWA’s successors and assigns.

 

10.3 Notwithstanding the foregoing, API and the Buyers (in respect of themselves
and on behalf of all other Members of the Buyers’ Group) and AWA hereby agree
that AWA shall be entitled to enter into the Assignment and Assumption Deed
attached hereto as Exhibit C (the “Deed”); and to hold the benefits under clause
3(a) of such Deed and to receive any payments made by Arjo Wiggins Appleton
(Bermuda) Limited on account of the Assumed Liabilities described in clause
1(a)(i) of such Deed in trust for the benefit of the Buyers, API, and, where
applicable, any other Members of the Buyers’ Group and will promptly remit such
amounts to the Buyers, API and, where applicable, any other Members of the
Buyers’ Group pursuant to the terms hereof, and that such entry into the Deed by
AWA shall not constitute a breach of Section 10.1. For avoidance of doubt any
payment received by the Buyers, API and/or the other Members of the Buyers’
Group from Arjo Wiggins Appleton (Bermuda) Limited pursuant to the terms of the
Deed shall be treated as reducing the corresponding amount owed by AWA to the
Buyers, API and/or the other Members of the Buyers’ Group under this Agreement.

 

11. GOVERNING LAW; CONSENT TO JURISDICTION

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. FOR THE
LIMITED PURPOSE OF ENFORCEMENT OF AN ARBITRAL JUDGMENT IN ACCORDANCE WITH
SECTION 7.2, EACH OF THE

 

36



--------------------------------------------------------------------------------

PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR THE COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE STATE OF NEW YORK FOR ANY ACTIONS, SUITS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN THE COURTS OF THE
STATE OF NEW YORK OR THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF NEW YORK AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

12. NOTICES

 

12.1 All communications provided for hereunder shall be in writing and shall be
deemed to be given when delivered in person or by private courier with receipt,
when telefaxed and received, and,

 

If to either Buyer:

 

Appleton Papers Inc.

825 E. Wisconsin Avenue

P.O. Box 359

Appleton, WI 54912-0359

Facsimile: (920) 991-7256

 

37



--------------------------------------------------------------------------------

Attention: Paul Karch,

Vice President, Law and

Public Affairs and

General Counsel

 

with copies to:

 

Godfrey & Kahn, S.C.

780 N. Water Street

Milwaukee, WI 53202

Facsimile: (414) 273-5198

Attention: Christopher B. Noyes

 

State Street Bank and Trust Company

Trustee of the ESOP Component of the

Appleton Papers Retirement Saving Plan

Two International Place

Boston, MA 02110

Facsimile: (617)

Attention: Kelly G. Driscoll

 

Jones Day Reavis & Pogue

77 West Wacker

Suite 3500

Chicago, IL 60601-1692

Facsimile: (312) 782-8585

Attention: Ronald S. Rizzo

 

If to Seller Parent or either Seller:

 

Arjo Wiggins Appleton p.l.c.

St. Clement House

Alencon Link

Basingstoke

Hampshire RG21

ENGLAND

Facsimile: 011-44-1256-796075

Attention: Company Secretary

 

38



--------------------------------------------------------------------------------

and

 

Arjo Wiggins

Washington Plaza

29 Rue de Berri

75408 Paris

Cedex 08

FRANCE

Facsimile: 011-33-1-5669-3963

Attention: Director of Legal Services

 

with a copy to:

 

McDermott, Will & Emery

50 Rockefeller Plaza

New York, NY 10020

Facsimile: 212-547-5444

Attention: C. David Goldman

 

or to such other address as any such party shall designate by written notice to
the other parties hereto.

 

12.2 Without limiting the generality of Section 12.1 above, PDC, New Appleton
and API hereby agree that any notices given or received by the party identified
above on behalf of them shall be deemed given and received by each of them and
that, pursuant thereto, AWA may rely upon the applicability of any such notice
as being binding upon, and applicable to each of them.

 

13. PRESERVATION OF CONFIDENCES/PRIVILEGES

 

AWA, Buyers and API shall use their reasonable best efforts to take all
reasonable actions necessary to preserve all available privileges and
protections and to ensure against disclosure of information to third parties
when undertaking the coordination of legal activities covered by this Agreement,
including, where appropriate, entering in to joint defense agreements; provided,
however, that nothing contained herein shall limit AWA’s rights and entitlements
hereunder.

 

39



--------------------------------------------------------------------------------

14. BUYER’S RESPONSIBILITY FOR OTHERS

 

This Agreement purports on many occasions to impose specified obligations on
Members of the Buyers’ Group (other than the Buyers and API) even though such
other Members of the Buyers’ Group are not parties hereto. In recognition
thereof, Buyers and API hereby agree (i) they shall be responsible for causing
the other Members of the Buyers’ Group to comply with any such obligations, and
(ii) they shall be responsible for any failure by the other Members of the
Buyers’ Group to so comply.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Environmental Indemnity
Agreement to be duly executed as of the date first above written.

 

PAPERWEIGHT DEVELOPMENT CORP.

By:

 

/s/ Doug Buth

--------------------------------------------------------------------------------

   

Name: Douglas P. Buth

   

Title: President and Chief Executive Officer

 

NEW APPLETON LLC

By:

 

/s/ Doug Buth

--------------------------------------------------------------------------------

   

Name: Douglas P. Buth

   

Title: President of Paperweight Development

Corp., sole member of New Appleton

LLC

 

APPLETON PAPERS, INC.

By:

 

/s/ Paul Karch

--------------------------------------------------------------------------------

   

Name: Paul Karch

   

Title: Vice President

 

ARJO WIGGINS APPLETON p.l.c.

By:

 

/s/ Luca PaVeri-Fontana

--------------------------------------------------------------------------------

   

Name: Luca PaVeri-Fontana

   

Title: Director

 

41



--------------------------------------------------------------------------------

Schedule 6.1.2-1

 

Acceptable Protection Coverage Amounts

 

1. SCHEDULE OF CUMULATIVE LIMITS:

 

Annual Period beginning November 9

--------------------------------------------------------------------------------

   Reduced Cumulative Limits


--------------------------------------------------------------------------------

2001

   0

2002

   0

2003

   0

2004

   0

2005

   0

2006

   0

2007

   0

2008

   0

2009

   974,542

2010

   3,896,702

2011

   6,881,895

2012

   9,125,116

2013

   16,287,666

2014

   23,527,511

2015

   34,453,450

2016

   44,718,431

2017

   51,807,787

2018

   57,709,883

2019

   63,704,440

2020

   76,385,890

2021

   88,220,707

2022

   100,440,156

2023

   113,056,736

2024

   126,083,355

2025

   139,533,340

2026

   153,420,449

2027

   167,000,000



--------------------------------------------------------------------------------

Schedule 6.1.2-2

 

Late Period Coverage Reduction Formula

 

1. If AWA elects to obtain and maintain the Later Period Coverage, i.e. in lieu
of the Excess Coverage (a “Conversion”), and the aggregate indemnification
payments made hereunder by (or on behalf of) AWA prior to such Conversion exceed
$75m, each of the annual amounts available for payment under the Later Period
Coverage may be reduced by (X-75million)/167million, expressed as a percentage,
where “X” is the aggregate amount of indemnification payments made hereunder by
(or on behalf of) AWA prior to the Conversion.



--------------------------------------------------------------------------------

Schedule 6.1.3

 

Excess Coverage

 

1. Excess Coverage is $250,000,000



--------------------------------------------------------------------------------

Schedule 6.1.5.1

 

Acceptable Protection

Coverage

 

COMMERCE & INDUSTRY INSURANCE COMPANY

 

Arjo Wiggins Appleton (Bermuda) Limited

 

Indemnity Claim Insurance

 

Policy no: 529 5316

 

Words and phrases that appear in bold herein have the meanings set forth in
SECTION IV - DEFINITIONS. When the context so indicates or so requires, each
defined word or phrase stated in the singular includes the plural and each
defined word or phrase stated in the plural includes the singular.

 

SECTION I - INSURING AGREEMENTS

 

Subject to the terms and conditions of this policy, the Insurer will pay:

 

1. on behalf of the Policyholder, during the Period of Insurance, any and all
Ultimate Net Loss in excess of the Self-Insured Retention. The total amount the
Insurer will pay for Ultimate Net Loss is limited as described in SECTION II -
LIMIT OF INSURANCE.

 

2. to the Policyholder, upon election of “Reduced Cumulative Limits” pursuant to
CONDITION 7 - ELECTION OF CUMULATIVE LIMITS, the amount therein specified.

 

SECTION II - LIMIT OF INSURANCE

 

1. The Limit of Insurance is the maximum in the aggregate the Insurer will pay
for Ultimate Net Loss, in accordance with CONDITION 7 - ELECTION OF CUMULATIVE
LIMITS.

 

2. For each Annual Period and until commutation or exhaustion of the Limit of
Insurance, the amount of Ultimate Net Loss payable by the Insurer shall not
exceed the corresponding Cumulative Limit shown in Endorsement 1.

 

3. If the Ultimate Net Loss exceeds the Cumulative Limit during any Annual
Period, such excess shall be carried forward to subsequent Annual Periods until
paid by the Insurer, subject to the Limit of Insurance.



--------------------------------------------------------------------------------

SECTION III - CONDITIONS

 

1. Premium Payment Terms

 

The Premium shall be due and payable on November 9, 2001.

 

If the Policyholder fails to pay the Premium in full and by such date, this
policy shall not come into effect and shall not in any way bind the Insurer.

 

The Insurer shall acknowledge receipt of the Premium in writing.

 

2. Policyholder’s Handling of Indemnity Claims

 

  a. The Policyholder shall have full, exclusive and absolute authority,
discretion and control over the administration, defense and disposition
(including but not limited to settlement) of all Indemnity Claims, with the
exception of the appointment of one or more Project Managers, which shall be
handled as specified in the definition of “Project Manager.” Such authority,
discretion and control shall be exercised in a businesslike manner in the spirit
of good faith and fair dealing, having regard to the legitimate interests of the
parties to this policy.

 

  b. The Policyholder agrees to provide or cause to be provided to the Insurer
Invoice Approval Packages for Indemnity Claims.

 

  c. During the Period of Insurance, the Insurer has the right to reasonably
audit or inspect and, if appropriate, to copy at its own expense, the books,
records, documents and control systems of the Policyholder and its Project
Manager that relate to the subject matter of this policy. The Policyholder shall
ensure that each Project Manager provides the Insurer with such information and
copies of documents as the Insurer may reasonably require from time to time.

 

  d. The Policyholder will make no Indemnity Claim under this policy after the
Period of Insurance.

 

3. Payment of Indemnity Claims

 

  a. The parties agree that with regard to the payment of Indemnity Claims, time
is of the essence.

 

  b. Within fifteen (15) days of receipt of an Invoice Approval Package, the
Insurer shall pay on behalf of the Policyholder the Indemnity Claims reported
therein, subject to SECTION II - LIMIT OF INSURANCE.

 

  c. Subject to the Cumulative Limits, the Insurer shall not withhold payment of
reported Indemnity Claims, or any portion thereof, for any reason including
breach by the Policyholder of its obligations hereunder. The Insurer’s payment
of reported Indemnity Claims shall not, however, constitute a waiver of its
rights to dispute such payment, in whole or in part, as provided in CONDITION 4
-ANNUAL ACCOUNTING, including its right to dispute whether such reported costs
constitute Indemnity Claims.

 

2



--------------------------------------------------------------------------------

  d. The Insurer’s payment of Indemnity Claims pursuant to subparagraph b,
above, shall be credited against Daily Balance One, Daily Balance Two, or Daily
Balance Three in the following order of priority:

 

  1. All Indemnity Claims will be paid from Daily Balance One until such time,
if ever, as Daily Balance One equals zero.

 

  2. Thereafter, all Indemnity Claims will be paid from Daily Balance Two until
such time, if ever, as Daily Balance Two equals zero.

 

  3. Thereafter, all Indemnity Claims will be paid from Daily Balance Three
until such time, if ever, as Daily Balance Three equals zero.

 

  e. Nothing in subparagraph d, above, shall be construed as reducing or
limiting the Limit of Insurance or the Cumulative Limits available under the
policy, or the Insurer’s obligations hereunder.

 

4. Annual Accounting

 

  a. On the Annual Accounting Date, the Policyholder shall provide the Insurer
with a written report, summarizing the Indemnity Claims the Insurer has paid
during the Annual Period ending one month prior to the Annual Accounting Date.
Such report shall be substantially in the form shown in Attachment A.

 

  b. Within thirty (30) days of receipt of such report, the Insurer shall notify
the Policyholder of any amount it disputes as Ultimate Net Loss.

 

  c. The parties shall use best efforts in good faith to resolve any dispute
raised under subparagraph 4.b above as soon as reasonably practicable. The
parties agree that such efforts shall not include the termination, cancellation
or modification of this policy or the reduction of the Limits of Insurance or
Cumulative Limits.

 

  d. If a dispute has not been resolved within thirty (30) days of the Insurer’s
notice under subparagraph 4.b above, the Insurer may submit the dispute to
arbitration under CONDITION 5 - ARBITRATION.

 

  e. Except in the instance of fraud, Ultimate Net Loss shall be fixed and can
no longer be disputed, if:

 

  1. not disputed within thirty (30) days pursuant to subparagraph 4.b above; or

 

  2. if so disputed, resolved as a result of good faith efforts pursuant to
subparagraph 4.c above; or

 

  3. if not so resolved, determined pursuant to arbitration as described in
subparagraph 4.d above.

 

3



--------------------------------------------------------------------------------

5. Arbitration

 

Any dispute, controversy or claim arising out of or relating to this policy or
the breach, termination or invalidity hereof shall be finally and fully
determined by a binding arbitration, commenced no more frequently than annually.
Such arbitration shall be fully resolved no more than sixty (60) days after
submission of the dispute to arbitration. The parties agree that they will
adhere to the Convention on the Recognition and Enforcement of Foreign Arbitral
Awards. The parties further expressly agree to be bound by the results of the
arbitration and not to contest any award thereunder in any court of law.

 

Arbitration pursuant to this section shall be conducted in accordance with
Attachment B, except as otherwise agreed in writing by the parties. The parties
further agree that awards under these arbitration provisions shall not include
termination, cancellation or modification of this policy or the reduction of the
Limits of Insurance or Cumulative Limits.

 

6. Commutation by the Policyholder

 

On the fifth and subsequent anniversaries of the Inception Date, the
Policyholder may elect to commute this contract. Such election shall be in
writing, in a form substantially identical to the form attached hereto as
Attachment C. If the Policyholder so elects, the Insurer will pay the
Policyholder an amount equal to 100% of the Commutation Amount in return for a
complete release of liability under this contract, whether known or unknown.
Such release shall be substantially identical to the form attached hereto as
Attachment D.

 

7. Election of Cumulative Limits

 

  a. Attached hereto as Endorsement 1 is a list of two cumulative limits. Upon
inception, the Limit of Insurance shall be two hundred fifty million dollars
($250,000,000), with those cumulative limits listed as “Initial Cumulative
Limits.”

 

  b. The Policyholder shall have the right, in its sole discretion, later to
elect “Reduced Cumulative Limits,” in a writing substantially identical to the
form attached hereto as Attachment E. The Policyholder shall have this right
only when Daily Balance Two is greater than zero. The Policyholder’s election
under this paragraph will reduce the Limit of Insurance. Such election shall
constitute a claim by the Policyholder pursuant to SECTION I - INSURING
AGREEMENT, ¶ 2. Within fifteen (15) days of such claim, the Insurer shall pay
the Policyholder the sum of Daily Balance One (if any) plus Daily Balance Two
(if any).

 

  c. Upon any election under this CONDITION 7 - ELECTION OF CUMULATIVE LIMITS,
the Insurer shall endorse the policy to specify which limits are operable.

 

4



--------------------------------------------------------------------------------

8. Confidentiality

 

The parties shall treat, and shall cause each of their respective agents,
representatives and employees to treat as confidential all information exchanged
hereunder.

 

9. Right to Insure the Self-Insured Retention

 

All or any part of the Self-Insured Retention may be insured, without prejudice
to or invalidation of coverage under this policy. Any part of the Self-Insured
Retention actually funded by such insurance, whether such Insurance was obtained
on, before, or after the Inception Date shall be part of, and not in addition
to, the Self-Insured Retention. Insolvency of any insurer of the Self-Insured
Retention shall not reduce the Self-Insured Retention.

 

10. Insolvency

 

The insolvency of the Policyholder or any other person whatsoever and any act or
omission of any receiver, conservator, liquidator, trustee, rehabilitator,
administrator or similar person administering the Policyholder’s estate will not
relieve, delay, increase, accelerate, decrease, or decelerate the Insurer’s
obligation under this policy.

 

11. Other Insurance

 

The existence of other insurance that covers Indemnity Claims, whether or not
valid or collectible, shall not cause any increase, acceleration, relief, delay,
decrease, or deceleration of payment by the Insurer.

 

If other insurance is available to pay Indemnity Claims other than insurance
that is specifically in excess of this policy, the insurance provided by this
policy, in the Policyholder’s sole discretion, shall be excess of and shall not
contribute with such other insurance.

 

12. Arm’s Length

 

The Insurer and Policyholder agree that this policy was jointly drafted after
arm’s length negotiations. The purpose of the policy is to provide coverage for
Ultimate Net Loss in accordance with the policy’s terms and conditions. All
provisions of the policy will be construed to give effect to that purpose.

 

13. Choice of Law

 

This policy and any arbitration hereunder shall be governed by, construed, and
applied pursuant to the law of Wisconsin.

 

14. Recoveries

 

The Policyholder shall have the sole and exclusive right, but not the
obligation, to recover from any person or organization all or part of any
payment made by it or others on its behalf, or payable by it or by others on its
behalf in respect of Indemnity Claims.

 

5



--------------------------------------------------------------------------------

15. Transferability

 

This policy and all of the rights, powers, or obligations (other than the
payment of Premium) of the Policyholder under it may be transferred or assigned
to an entity controlling, controlled by, or under common control with the
Policyholder. The Policyholder will notify the Insurer of such transfer in a
writing substantially identical to the form attached hereto as Attachment F. In
no event will such transfer or assignment increase or decrease the Limit of
Insurance hereunder or increase, accelerate, relieve, decrease, or decelerate
the Insurer’s obligations hereunder.

 

16. Currency

 

The Limit of Insurance, Commutation Amount, Cumulative Limits, Daily Balance
One, Daily Balance Two, Daily Balance Three, Premium, Self-insured Retention,
and Ultimate Net Loss and under this policy are expressed and shall be paid in
United States Dollars.

 

17. Endorsement

 

This policy may be amended only by written agreement between the Policyholder
and the Insurer. The Policyholder’s agreement shall be substantially identical
to the form attached hereto as Attachment G.

 

18. Notice

 

  a. Any notice or other information required or authorized by this policy to be
given by either party to the other may be given by:

 

  i. delivery by hand; or

 

  ii. sending it by prepaid recorded or registered post (or equivalent) air mail
if international;

 

to the Policyholder at:

 

to the Insurer at:

AWA Group Services SAS

 

Vice President, Division Counsel

Washington Plaza

 

AIG Environmental

29 Rue de Berri

 

175 Water Street, 12th Floor

75408 Paris

 

New York, New York 10038

Cedex 08

 

Attention: Karl M. Swanson, Esq.

FRANCE

 

Facsimile: (212) 458-6280

Facsimile: 011-33-1-5669-3963

   

Attention: Director of Legal Affairs

       

Invoice Approval Packages to:

with copies to:

       

AIG Consultants

McDermott, Will & Emery

 

175 Water Street, 12th Floor

 

6



--------------------------------------------------------------------------------

28 State Street

 

New York, New York 10038

Boston, Massachusetts 02109

 

Attention: Mr. Venkat Puranapanda

Attention: Jeffrey C. Bates, Esq.

 

Facsimile: (212) 458-6280

Facsimile: (617) 535-3800

   

Appleton Papers Inc.

   

825 E. Wisconsin Avenue

   

P.O. Box 359

   

Appleton, Wisconsin 54912

   

Attention: Paul J. Karch, Esq.

   

Facsimile: (920) 991-7256

   

 

  b. Either party may change the address for service referred to in subparagraph
a. above by sending notice to the other party in the manner provided for by this
section to the last address notified for the purpose of this clause by the other
party.

 

19. Merger Clause

 

This policy supersedes any previous agreements or arrangements between the
parties in respect of the subject matter hereof and any previous agreements or
arrangements between the parties are merged into this policy.

 

20. Release

 

Upon exhaustion of the Limit of Insurance the Insurer shall be released from any
and all further liability and obligations under this policy.

 

21. Headings

 

The headings in this policy are for convenience only and shall not affect the
interpretation or construction of this policy.

 

22. Cancellation

 

The parties agree that the Insurer shall have no right to cancel this policy.

 

SECTION IV - DEFINITIONS

 

1. Actually Paid

 

“Actually Paid” means actually paid or due and payable.

 

2. Annual Accounting Date

 

“Annual Accounting Date” means thirty days after the first anniversary of the
Inception Date, i.e., November 9, 2001, and the twelve-month anniversary of such
date for each subsequent year during the Period of Insurance and the year
immediately following the Period of Insurance.

 

7



--------------------------------------------------------------------------------

3. Annual Period

 

“Annual Period” means the twelve-month period beginning on the Inception Date
and ending on the first anniversary of the Inception Date, i.e., November 9,
2001, and each twelve-month period thereafter.

 

4. Applicable Rate

 

“Applicable Rate” shall mean a rate equal to the asking yield to maturity of the
one year Constant Maturity Treasury (“CMT”) rate prevailing on the first day of
each Annual Period, as published electronically by Bloomberg L.P. or in any
successor form thereto, for the close of the first business day following the
beginning of such Annual Period, subject to any applicable usury laws. In the
event Bloomberg L.P. ceases to provide such information, the Policyholder and
the Insured shall select a comparable source for such information.

 

5. Commutation Amount

 

“Commutation Amount” means the sum of Daily Balance One (if any) plus Daily
Balance Two (if any) plus Daily Balance Three (if any).

 

6. Cumulative Limit

 

“Cumulative Limit” means the amounts shown in Endorsement 1, as elected by the
Policyholder pursuant to CONDITION 7 - ELECTION OF CUMULATIVE LIMITS.

 

7. Daily Balance One

 

  a. As of the Inception Date, “Daily Balance One” means sixty eight million,
three hundred eighty thousand, six hundred and seventeen dollars ($68,380,617).

 

  b. For each day other than the Inception Date, “Daily Balance One” means Daily
Balance One from the immediately preceding day, plus the product of Daily
Balance One multiplied by the Applicable Rate, minus any Indemnity Claims the
Insurer properly pays in fact on such day from Daily Balance One, in accordance
with CONDITION 3 - PAYMENT OF INDEMNITY CLAIMS, ¶ d, i.e., Daily Balance Onenew
= Daily Balance Oneold + (Daily Balance Oneold X Applicable Rate) - Indemnity
Claims.

 

8. Daily Balance Two

 

  a. As of the Inception Date, “Daily Balance Two” means fifty four million,
seventy nine thousand, three hundred and forty two dollars ($54,079,342).

 

  b. For each day other than the Inception Date, “Daily Balance Two” means Daily
Balance Two from the immediately preceding day minus any Indemnity Claims the
Insurer properly pays in fact on such day from Daily Balance Two, in accordance
with CONDITION 3 - PAYMENT OF INDEMNITY CLAIMS, ¶ d, i.e., Daily Balance Twonew
= Daily Balance Twoold - Indemnity Claims.

 

8



--------------------------------------------------------------------------------

9. Daily Balance Three

 

  a. As of the Inception Date, “Daily Balance Three” means forty one million,
ninety three thousand, eight hundred and thirty nine dollars ($41,093,839).

 

  b. For each day other than the Inception Date, “Daily Balance Three” means
Daily Balance Three from the immediately preceding day, plus the product of
Daily Balance Three multiplied by the Applicable Rate, minus any Indemnity
Claims the Insurer properly pays in fact on such day from Daily Balance Three,
in accordance with CONDITION 3 - PAYMENT OF INDEMNITY CLAIMS, ¶ d, i.e., Daily
Balance Threenew = Daily Balance Threeold + (Daily Balance Threeold X Applicable
Rate) - Indemnity Claims.

 

10. Inception Date

 

“Inception Date” means 12:01 a.m. November 9, 2001.

 

11. Indemnity Claim

 

“Indemnity Claim” means any demand made on the Policyholder under the Assignment
and Assumption Deed, attached hereto as Attachment H. Indemnity Claim shall not
include costs associated with any work performed outside the Period of
Insurance.

 

12. Indemnity Costs

 

“Indemnity Costs” means the sum of the “Indemnified Excess Costs” and the “API
Excess Costs” (as those terms are defined in the Fox River PDC Environmental
Indemnity Agreement (the “PDC Indemnity”) attached hereto as an exhibit to
Attachment H) paid pursuant to the PDC Indemnity since the Inception Date.

 

13. Insurer

 

“Insurer” means Commerce & Industry Insurance Company.

 

14. Invoice Approval Package

 

“Invoice Approval Package” means documents that evidence Indemnity Costs
Actually Paid pursuant to any procedures adopted by the Project Manager. Such
Invoice Approval Package shall be submitted by the Project Manager quarterly
when Indemnity Costs are within the Self-insured Retention and no more
frequently than bi-weekly during all other times of the Period of Insurance, on
a form substantially similar to the form attached hereto as Attachment I.

 

9



--------------------------------------------------------------------------------

15. Period of Insurance

 

“Period of Insurance” means November 9, 2001 to November 9, 2028, or until the
exhaustion of the Limit of Insurance or the commutation of this policy,
whichever occurs first.

 

If, on November 9, 2028, there exists a positive Commutation Amount, such amount
shall remain available to the Policyholder until exhausted or commuted.

 

16. Policyholder

 

“Policyholder” means Arjo Wiggins Appleton (Bermuda) Limited, or any transferee
or assignee under CONDITION 15 - TRANSFERABILITY. For avoidance of doubt, only
the Policyholder shall be entitled to claim hereunder.

 

17. Premium

 

“Premium” means one hundred and eighty five million, eighteen thousand, nine
hundred and eighty one dollars ($185,018,981).

 

18. Project Manager

 

“Project Manager” means the Policyholder, Arjo Wiggins Appleton, p.l.c., Project
Control Companies, Inc. or any other person or entity selected by the
Policyholder and agreed to by the Insurer, whose consent shall not be
unreasonably withheld.

 

19. Self-Insured Retention

 

“Self-Insured Retention” means

 

  a. if the applicable Cumulative Limits are “Initial Cumulative Limits” as
specified in Endorsement 1, $0 in Indemnity Costs up to $75,000,000 in the
aggregate, and thereafter $25,000,000.

 

  b. if the applicable Cumulative Limits are “Reduced Cumulative Limits,” as
specified in Endorsement 1, $100,000,000 in Indemnity Costs.

 

20. Ultimate Net Loss

 

“Ultimate Net Loss” means all sums paid in fact during the Period of Insurance
for Indemnity Claims, up to and including the Limit of Insurance.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Insurer has caused this Indemnity Claim Insurance Policy
to be executed by its duly authorized representative as of the date first above
written.

 

COMMERCE & INDUSTRY INSURANCE

COMPANY

By:

 

/s/ Michael P. Giese

--------------------------------------------------------------------------------

   

Name: Michael P. Giese

   

Title: Assistant Vice President

 

11



--------------------------------------------------------------------------------

ENDORSEMENT 1 - SCHEDULE OF CUMULATIVE LIMITS

 

Annual Period Beginning November 9

--------------------------------------------------------------------------------

 

Initial Cumulative Limits

--------------------------------------------------------------------------------

 

Reduced Cumulative Limits

--------------------------------------------------------------------------------

2001

  75,000,000   0

2002

  100,000,000   0

2003

  125,000,000   0

2004

  150,000,000   0

2005

  175,000,000   0

2006

  200,000,000   0

2007

  250,000,000   0

2008

  250,000,000   0

2009

  250,000,000   974,542

2010

  250,000,000   3,896,702

2011

  250,000,000   6,881,895

2012

  250,000,000   9,125,116

2013

  250,000,000   16,287,666

2014

  250,000,000   23,527,511

2015

  250,000,000   34,453,450

2016

  250,000,000   44,718,431

2017

  250,000,000   51,807,787

2018

  250,000,000   57,709,883

2019

  250,000,000   63,704,440

2020

  250,000,000   76,385,890

2021

  250,000,000   88,220,707

2022

  250,000,000   100,440,156

2023

  250,000,000   113,056,736

2024

  250,000,000   126,083,355

2025

  250,000,000   139,533,340

2026

  250,000,000   153,420,449

2027

  250,000,000   167,000,000

 

IN WITNESS WHEREOF, the Insurer has caused this Indemnity Claim Insurance Policy
to be executed by its duly authorized representative as of the date first above
written.

 

COMMERCE & INDUSTRY INSURANCE

COMPANY

By:

 

/s/ Michael P. Giese

--------------------------------------------------------------------------------

   

Name: Michael P. Giese

   

Title: Assistant Vice President



--------------------------------------------------------------------------------

ATTACHMENT A - ANNUAL ACCOUNTING FORM

 

Lower Fox River Site

Annual Summary of Costs to Insurance Carrier

 

Invoice

Date

--------------------------------------------------------------------------------

   Invoice #


--------------------------------------------------------------------------------

   Contractor


--------------------------------------------------------------------------------

  

Type of Expense

--------------------------------------------------------------------------------

   Total Amount


--------------------------------------------------------------------------------

   Date Paid by
AWA


--------------------------------------------------------------------------------

   Check #


--------------------------------------------------------------------------------

7/1/2006

   20535    Contractor # 1   

Construct

dewatering works

   $ 172,615.00    8/15/2006    5268

7/5/2006

   562810    Contractor # 2   

Debris Removal

   $ 283,347.00    7/10/2006    5302

7/31/2006

   620135    Contractor # 3   

Install Pipeline

   $ 500,000.00    9/10/2006    5399

8/7/2006

   20542    Contractor #1   

Mobilization

   $ 122,615.00    9/10/2006    5425

9/1/2006

   20575    Contractor # 1   

Construct

dewatering works

   $ 172,615.00    10/15/2006    5500

10/15/2006

   562998    Contractor # 2   

Debris Removal

   $ 283,347.00    11/30/2006    5632

1/1/2007

   620558    Contractor # 3   

Install Pipeline

   $ 500,000.00    2/10/2007    5705

4/10/2007

   20623    Contractor #1   

Demobilization

   $ 283,348.00    5/25/2007    5810

6/30/2007

   39232    Contractor # 2   

Debris Removal

   $ 222,613.00    6/30/2007    5985

Total Payable

                  $ 2,540,500.00          

 

SIR Depletion

--------------------------------------------------------------------------------

    

CTD prior to 7/1/06

   $ 97,500,000.00

Amt allocated from 7/1/06-6/30/07

   $ 2,540,500.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total amount booked against SIR

   $ 100,040,500.00

SIR Maximum

   $ 100,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Variance to SIR

   $ 40,500.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Insurance Claim Amount

--------------------------------------------------------------------------------

    

CTD prior to 7/1/06

   $ 0.00

Amt allocated from 7/1/06-6/30/07

   $ 40,500.00

Maximum allowable amt for 7/1/06-6/30/07 (including carry overs)

   $ 100,000.00

Amount remaining to carry over or commutate

   $ 59,500.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ATTACHMENT B - ARBITRATION PROVISIONS

 

Any arbitration pursuant to CONDITION 5 - ARBITRATION shall be conducted in
accordance with the CPR Rules for Non-Administered Arbitration in effect on the
Inception Date, by one arbitrator agreed to by the parties, which agreement
shall not be unreasonably withheld. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1-16, and judgment upon the award rendered
by the arbitrator may be entered by any court having jurisdiction thereof.

 

The place of arbitration shall be New York, New York. The language of the
arbitration shall be English. The arbitration shall be governed by the law of
the State of Wisconsin.

 

The arbitrator is not empowered to terminate, cancel, or modify the policy or to
reduce the Limits of Insurance or Cumulative Limits. The arbitrator is further
not empowered to award damages in excess of compensatory damages and each party
expressly waives and foregoes any right to punitive, exemplary or similar
damages unless a statute requires that compensatory damages be increased in a
specified manner.

 

Following the final arbitration hearing, the arbitrator shall promptly deliver a
written decision with respect to the dispute to each of the parties, who shall
promptly act in accordance therewith. Each party agrees that any decision of the
arbitrator shall be final, conclusive and binding and that they will not contest
any action by any other party thereto in accordance with a decision of the
arbitrator. It is specifically understood and agreed that any party may enforce
any award rendered pursuant to the arbitration provisions of CONDITION 5 -
ARBITRATION and this ATTACHMENT B by bringing suit in any court of competent
jurisdiction.



--------------------------------------------------------------------------------

ATTACHMENT C - WRITTEN DEMAND FOR COMMUTATION

 

Vice President, Division Counsel

AIG Environmental

175 Water Street, 12th Floor

New York, New York 10038

Attention: Karl M. Swanson, Esq.

 

Dear Mr. Swanson:

 

Pursuant to Condition 6 - Commutation by the Policyholder, as contained in
Indemnity Claim Insurance Policy No. 529 5316, your Policyholder hereby elects
to commute the policy.

 

Attached hereto please find certificates from the Administrative Agent and the
Trustee (as each such term is defined in the Relationship Agreement, dated as of
November 9, 2001, to which your Policyholder is a party) concerning the
discharge of certain indebtedness. I certify that these certificates are true
and correct copies of same.

 

Please remit the Commutation Amount, as that term is defined in the policy.

 

Very truly yours,

 

Director/Officer of Policyholder

 

Copies to:

 

McDermott, Will & Emery

 

Godfrey & Kahn, S.C.

28 State Street

 

780 N. Water Street

Boston, Massachusetts 02109

 

Milwaukee, Wisconsin 53202

Attention: Jeffrey C. Bates, Esq.

 

Attention: Christopher B. Noyes, Esq.

Facsimile No.: 617-535-3800

 

Facsimile: (414) 273-5198

Appleton Papers Inc.

   

825 E. Wisconsin Avenue

   

P.O. Box 359

   

Appleton, Wisconsin 54912

   

Attention: Paul J. Karch, Esq.

   

Facsimile: (920) 991-7256

   



--------------------------------------------------------------------------------

ATTACHMENT D - INSURER’S RELEASE

 

TERMINATION AGREEMENT AND RELEASE

 

TERMINATION AGREEMENT AND RELEASE made effective as of                      (the
“EFFECTIVE DATE”) by and between Commerce & Industry Insurance Company, a New
York corporation (hereinafter called the “COMPANY”) and Arjo Wiggins Appleton
(Bermuda) Limited (hereinafter called “AWA BERMUDA”).

 

WHEREAS, the COMPANY issued AWA BERMUDA an Indemnity Claim Insurance Policy
effective as of November 9, 2001 (the “POLICY”), a copy of which is attached
hereto, whereby the COMPANY agreed to reimburse AWA BERMUDA for ULTIMATE NET
LOSS arising under the POLICY (the “LOSSES’); and

 

WHEREAS, pursuant to Condition 6 of the POLICY, the COMPANY and AWA BERMUDA have
agreed to terminate the POLICY via commutation and to terminate all of the
COMPANY’S obligations relating to the LOSSES, and AWA BERMUDA has agreed to
release the COMPANY from any and all obligations and LOSSES under the POLICY.

 

NOW THEREFORE, in consideration of the COMPANY paying AWA BERMUDA the sum of
                             dollars (US$                    , an amount that
was calculated in accordance with the terms of the POLICY) (the “PAYMENT”),
which payment shall be made within two (2) business days by the COMPANY after
the execution and delivery of this TERMINATION AGREEMENT AND RELEASE to the
COMPANY by AWA BERMUDA, AWA BERMUDA and the COMPANY do hereby agree as follows:

 

1. To the extent capitalized terms are used in this TERMINATION AGREEMENT AND
RELEASE but not specifically defined herein, such terms shall have the same
meaning as in the POLICY.

 

2. AWA BERMUDA does hereby release and forever discharge the COMPANY, its
successors and assigns, of and from all causes of action, suits, claims for sums
of money, contracts, controversies, agreements, costs, damages (whether direct
or consequential), judgments and demands whatsoever in law or equity which AWA
BERMUDA and its successors and assigns now have, claim to have, or may have in
the future against the COMPANY under the terms, provisions, endorsements,
addenda and conditions of the POLICY covering the LOSSES.

 

3. AWA BERMUDA does hereby release and forever discharge the COMPANY, its
successors and assigns, of and from all causes of action, suits, claims for sums
of money, contracts, controversies, agreements, costs, damages (whether direct
or consequential), judgments and demands whatsoever in law or equity which AWA
BERMUDA and its successors and assigns now have, claim to have, or may have in
the future against the COMPANY arising out of the negotiation of the POLICY, the
calculation of any DAILY BALANCE, or any other matter regarding the POLICY.



--------------------------------------------------------------------------------

4. The COMPANY does hereby release and forever discharge AWA BERMUDA, its
successors and assigns, of and from all causes of action, suits, claims for sums
of money, contracts, controversies, agreements, costs, damages, judgments and
demands whatsoever in law or equity which the COMPANY and its successors and
assigns now have, claim to have, or may have in the future against AWA BERMUDA
under the terms, provisions, endorsements, addenda and conditions of the POLICY
covering the LOSSES.

 

5. The COMPANY does hereby release and forever discharge AWA BERMUDA, its
successors and assigns, of and from all causes of action, suits, claims for sums
of money, contracts, controversies, agreements, costs, damages (whether direct
or consequential), judgments and demands whatsoever in law or equity which the
COMPANY and its successors and assigns now have, claim to have, or may have in
the future against AWA BERMUDA arising out of the negotiation of the POLICY, the
calculation of any DAILY BALANCE, or any other matter regarding the POLICY.

 

6. AWA BERMUDA covenants and agrees that the PAYMENT represents fall and final
payment by the COMPANY for reimbursement under the POLICY for the LOSSES
incurred or to be incurred by AWA BERMUDA. AWA BERMUDA agrees to indemnify and
hold the COMPANY harmless from and against any and all liability, loss, damage
or expense, including without limitation, reasonable attorney’s fees, arising
from all manner of action, actions, suits, claims for sums of money, contracts,
controversies, agreements, costs, damages, judgments and demands brought or made
against the COMPANY for any LOSSES under the POLICY.

 

7. The COMPANY agrees to effect or cause to be made payment of the PAYMENT
within two (2) business days of its execution and delivery of this TERMINATION
AGREEMENT AND RELEASE.

 

8. This TERMINATION AGREEMENT AND RELEASE shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto.

 

9. This TERMINATION AGREEMENT AND RELEASE contains the full and complete
understanding and agreement between the parties hereto with respect to the
subject matter hereof, and the parties acknowledge that neither is entering into
this TERMINATION AGREEMENT AND RELEASE in reliance upon any term, condition,
representation or warranty not stated herein and that this TERMINATION AGREEMENT
AND RELEASE replaces any and all prior agreements whether oral or written,
pertaining to the subject matter hereof.

 

10. Whenever the text hereof requires the use of a singular term, it shall
include the appropriate plural term as the text of the instrument requires.

 

11. All changes to this TERMINATION AGREEMENT AND RELEASE must be in writing and
agreed to by the Parties.

 

12. This TERMINATION AGREEMENT AND RELEASE shall be governed by the laws of the
State of New York and the parties hereto do irrevocably submit to the
non-exclusive jurisdiction of the Courts in the State of New York and to the
extent permitted by law the parties expressly waive all rights to challenge or
otherwise limit such jurisdiction.

 

2



--------------------------------------------------------------------------------

13. No failure or delay by a party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder.

 

14. This TERMINATION AGREEMENT AND RELEASE may be executed in counterparts, all
of which when taken together shall constitute one and the same instrument, and
any party hereto may execute this TERMINATION AGREEMENT AND RELEASE by signing
any such counterpart.

 

IN WITNESS WHEREOF, the parties hereto have caused this TERMINATION AGREEMENT
AND RELEASE to be executed by their duly authorized representatives as of the
date first above written.

 

COMMERCE & INDUSTRY INSURANCE COMPANY

 

ARJO WIGGINS APPLETON (BERMUDA) LIMITED

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

     

Name:

   

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

     

Title:

   

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

ATTACHMENT E - WRITTEN DEMAND FOR REDUCED CUMULATIVE LIMITS

 

Vice President, Division Counsel

AIG Environmental

175 Water Street, 12th Floor

New York, New York 10038

Attention: Karl M. Swanson, Esq.

 

Dear Mr. Swanson:

 

Pursuant to Condition 7(b) - Election of Cumulative Limits, as contained in
Indemnity Claim Insurance Policy No. 529 5316, your Policyholder hereby elects
Reduced Cumulative Limits.

 

Attached hereto please find certificates from the Administrative Agent and the
Trustee (as each such term is defined in the Relationship Agreement, dated as of
November 9, 2001, to which your Policyholder is a party) concerning the
discharge of certain indebtedness. I certify that these certificates are true
and correct copies of same.

 

This letter constitutes formal notice of a claim under Section I - Insuring
Agreements, paragraph 2. Pursuant to Condition 7(b), please remit the sum of
Daily Balance One plus Daily Balance Two, as those terms are defined in the
policy.

 

Very truly yours,

 

Director/Officer of Policyholder

 

Copies to:

 

McDermott, Will & Emery

 

Godfrey & Kahn, S.C.

28 State Street

 

780 N. Water Street

Boston, Massachusetts 02109

 

Milwaukee, Wisconsin 53202

Attention: Jeffrey C. Bates, Esq.

 

Attention: Christopher B. Noyes, Esq.

Facsimile No.: 617-535-3800

 

Facsimile: (414) 273-5198

Appleton Papers Inc.

   

825 E. Wisconsin Avenue

   

P.O. Box 359

   

Appleton, Wisconsin 54912

   

Attention: Paul J. Karch, Esq.

   

Facsimile: (920) 991-7256

   



--------------------------------------------------------------------------------

ATTACHMENT F - POLICYHOLDER’S NOTICE OF TRANSFER

 

Vice President, Division Counsel

AIG Environmental

175 Water Street, 12th Floor

New York, New York 10038

Attention: Karl M. Swanson, Esq.

 

Dear Mr. Swanson:

 

Pursuant to Condition 15 - Transferability, as contained in Indemnity Claim
Insurance Policy No. 529 5316, your Policyholder hereby notifies you that it has
transferred its rights, powers, and/or obligations under the policy as follows:

 

[SPECIFICS:]

 

Attached hereto please find certificates from the Administrative Agent and the
Trustee (as each such term is defined in the Relationship Agreement, dated as of
November 9, 2001, to which your Policyholder is a party) consenting to this
transfer, or indicating their agreement that their consent is not required to
such transfer. I certify that these certificates are true and correct copies of
same.

 

Very truly yours,

 

Director/Officer of Policyholder

 

Copies to:

 

McDermott, Will & Emery

 

Godfrey & Kahn, S.C.

28 State Street

 

780 N. Water Street

Boston, Massachusetts 02109

 

Milwaukee, Wisconsin 53202

Attention: Jeffrey C. Bates, Esq.

 

Attention: Christopher B. Noyes, Esq.

Facsimile No.: 617-535-3800

 

Facsimile: (414) 273-5198

Appleton Papers Inc.

   

825 E. Wisconsin Avenue

   

P.O. Box 359

   

Appleton, Wisconsin 54912

   

Attention: Paul J. Karch, Esq.

   

Facsimile: (920) 991-7256

   



--------------------------------------------------------------------------------

ATTACHMENT G - POLICYHOLDER’S AGREEMENT FOR ENDORSEMENT

 

Vice President, Division Counsel

AIG Environmental

175 Water Street, 12th Floor

New York, New York 10038

Attention: Karl M. Swanson, Esq.

 

Dear Mr. Swanson

 

Pursuant to Condition 17 - Endorsement, as contained in Indemnity Claim
Insurance Policy No. 529 5316, your Policyholder hereby provides its agreement
to the endorsement we have discussed.

 

Attached hereto please find certificates from the Administrative Agent and the
Trustee (as each such term is defined in the Relationship Agreement, dated as of
November 9, 2001, to which your Policyholder is a party) consenting to this
endorsement, or indicating their agreement that their consent is not required. I
certify that these certificates are true and correct copies of same.

 

Please issue an endorsement forthwith.

 

Very truly yours,

 

Director/Officer of Policyholder

 

Copies to:

 

McDermott, Will & Emery

 

Godfrey & Kahn, S.C.

28 State Street

 

780 N. Water Street

Boston, Massachusetts 02109

 

Milwaukee, Wisconsin 53202

Attention: Jeffrey C. Bates, Esq.

 

Attention: Christopher B. Noyes, Esq.

Facsimile No.: 617-535-3800

 

Facsimile: (414) 273-5198

Appleton Papers Inc.

   

825 E. Wisconsin Avenue

   

P.O. Box 359

   

Appleton, Wisconsin 54912

   

Attention: Paul J. Karch, Esq.

   

Facsimile: (920) 991-7256

   



--------------------------------------------------------------------------------

ATTACHMENT H

 

1. Assignment and Assumption Deed

 

2. Fox River AWA Environmental Indemnity Agreement

 

3. Fox River PDC Environmental Indemnity Agreement

 

4.      

a.      2/12/98 NCR Settlement Agreement

 

  b. 7/1/98 Joint Defense & Representation Agreement

 

  c. 2/12/98 Subsequent Allocation Agreement

 

  d. 1978 NCR Purchase Agreement

 

2



--------------------------------------------------------------------------------

Schedule 6.1.5.2

 

Debt Facilities

 

1. Credit Agreement dated as of November 8, 2001 by and among PDC, API, the
several lenders party thereto, the several banks and other financial
institutions or entities from time to time parties thereto, Bear Stearns & Co.,
Inc., as sole lead arranger and sole bookrunner, Bear Stearns Corporate Lending
Inc., as syndication agent, U.S. Bank National Association d/b/a Firstar Bank
N.A. and LaSalle Bank National Association, each as documentation agent, M&I
Marshal & Ilsley Bank, as managing agent, Associated Bank N.A., as co-agent, and
Toronto Dominion (Texas), Inc., as the administrative agent, providing for a
senior secured credit facility for up to $340.0 million consisting of a $75.0
million four-year revolving credit facility, a $115.0 million four-year term
loan A and a $150.0 million five-year term loan B including any related notes,
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and, in each case as amended, modified, renewed, refunded,
replaced or refinanced, whether by the same lender or any other lender or group
of lenders, from time to time.

 

2. Closing Date High Yield Note is the $250,000,000 of senior subordinated note
issued by API on November 9, 2001, together with the Note Purchase Agreement and
the Registration Rights Agreement providing for the purchase thereof by AWA.

 

3. Substitute High Yield Note is debt security or arrangement the proceeds of
which are used to redeem in full the Closing Date High Yield Note on or before
November 8, 2002.